


EXHIBIT 10.1


ASSET PURCHASE AGREEMENT

                    This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as
of October 20, 2010, is made and entered into by and among Vascular Solutions,
Inc., a Minnesota corporation (“Buyer”), Radius Medical Technologies, Inc., a
Delaware corporation (“Radius Technologies”) and Radius Medical, LLC, a
Massachusetts limited liability company (“Radius LLC” and, together with Radius
Technologies, “Seller”).

                    WHEREAS, Seller has designed and developed and is engaged in
the business of manufacturing and marketing a product line of minimally invasive
retrieval devices for treating cardiovascular disease which consists of the
MICRO™ Elite Snare, EXPRO™ Elite Snare, QUATTRO Elite Snare, SYMPRO Elite Snare
and ORACLE Retrieval System (the “Product Line”); and

                    WHEREAS, Seller desires to sell and assign to Buyer, and
Buyer desires to purchase and assume from Seller, substantially all of the
assets of Seller that relate to or are used in connection with Seller’s
ownership or operation of the Product Line, on the terms and subject to the
conditions set forth in this Agreement.

                    NOW, THEREFORE, in consideration of the mutual
representations, warranties, and agreements contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES

                    1.01     Transfer of Assets. On the terms and conditions set
forth in this Agreement, Seller shall, at the applicable Closing (as defined in
Section 3.01 hereof), sell, transfer and assign to Buyer, free and clear of all
liens and encumbrances, and Buyer shall purchase and acquire from Seller, all of
Seller’s right, title and interest in and to the following assets except to the
extent such assets constitute Excluded Assets (collectively, the “Assets”):

 

 

 

 

                      (a)    all of Seller’s intellectual property and
intellectual property rights relating to or used in connection with the Product
Line, including that which is listed and designated in Schedule 1.01(a),
including:

 

 

 

 

 

                    (i)     all issued patents and filed patent applications
used in connection with or relating to the Product Line, and all rights Seller
may have to institute or maintain any action or investigation for and to recover
damages for any infringement thereof or any actions of unfair competition
relating thereto;

 

 

 

 

 

                    (ii)     all trademarks, service marks, trade names, trade
dress and other designators of origin, registered or unregistered, and
registrations and applications for registration thereof, used in connection with
the Product Line (excluding the name “Radius”), and all rights Seller may have
to institute or


--------------------------------------------------------------------------------




 

 

 

 

 

maintain any action or investigation for and to recover damages for any
infringement thereof or any actions of unfair competition relating thereto;

 

 

 

 

 

                    (iii)     all goodwill associated with and symbolized by the
names identified in subsection (ii) above, all related intangibles relating to
the Intellectual Property and all rights to continue to use the Assets, and all
rights Seller may have to institute or maintain any action to protect the same
and recover damages for misappropriation or misuse thereof;

 

 

 

 

 

                    (iv)     all tangibles and intangibles relating to the
Product Line and all rights to continue to use the Assets, and all rights Seller
may have to institute or maintain any action to protect the same and recover
damages for misappropriation or misuse thereof;

 

 

 

 

 

                    (v)     all internet domain names, uniform resource
locators, and registrations and applications for registration thereof, relating
to the Product Line, but only to the extent listed on Schedule 1.01(a), and all
rights Seller may have to institute or maintain any action to protect the same
and recover damages for misappropriation or misuse thereof;

 

 

 

 

 

                    (vi)     all trade secrets, know-how, and confidential
information used in connection with the manufacturing, sale, distribution,
advertising and marketing of the Product Line (including, if any, computer
programs and software (in source code and object code formats) and related data
and documentation, copyrightable subject matter, or protectable designs,
registered or unregistered, and registrations and applications for registration
thereof), and all rights Seller may have to institute or maintain any action to
protect the same and recover damages for infringement, misappropriation or
misuse thereof;

 

 

 

 

 

                    (vii)     all other intellectual and industrial property
rights of every kind and nature and however designated, whether arising by
operation of law, contract, license, or otherwise, relating to the Product Line,
and all rights Seller may have to institute or maintain any action to protect
the same and recover damages for infringement, misappropriation or misuse
thereof;

 

 

 

 

 

                    (viii)     all documents or other tangible materials
embodying or relating to: (x) the intellectual property described in (i) through
(vii) (including trade secrets, know-how, data, access rights, data links,
concepts, specifications, user manuals, training materials, documentation,
working notes, technical writings, reports, correspondence, photographs,
pictorial reproductions, drawings and other graphic representations, labeling
and packaging specifications and work-in-progress) and all copyright therein;
and (y) the other Assets (including presentations, correspondence, regulatory
and clinical trial information, data, and records, including patient case files,
case report forms and case summaries with respect to patients who have utilized
the products of the Product Line and other business records) and all copyright
therein;

2

--------------------------------------------------------------------------------




 

 

 

 

 

                    (ix)     supplier lists; and

 

 

 

 

 

                    (x)     a distributor and customer list, which such list
includes a list of all direct customers of Seller with respect to the Product
Line, the current sales prices for all products sold to such customers and the
key contacts at each customer (the “Customer List”);

 

 

 

 

 

((i) through (x) collectively, the “Intellectual Property”). Notwithstanding the
foregoing, the parties acknowledge and agree that on and after the Initial
Closing Date, Seller shall have a right to use the know-how transferred for all
other purposes in its business outside the field of retrieval devices and solely
for that purpose to make and possess copies of documents to be transferred that
embody such know-how; notwithstanding the foregoing, Seller shall not have the
right to utilize such know-how in designing, developing, manufacturing,
marketing or otherwise commercializing, directly or indirectly, or assisting any
other individual, corporation, partnership, association, limited liability
company, trust, unincorporated organization, Governmental Entity, or other
entity or group (each, a “Person”) in designing, developing, manufacturing,
marketing or otherwise commercializing in any manner, directly or indirectly, in
the field of retrieval devices; shall not have the right to transfer this right
relating to know-how except to a purchaser of (1) a product line developed by
Seller, as part of a sale of that product line; and (2) all or substantially all
of Seller’s business, in each of case (1) or (2), where such purchaser agrees in
writing to this provision and is identified to Buyer by written notice; and
shall not by this right be relieved of any of its obligations under Section 6.08
with respect to trade secrets.

 

 

 

 

                    (b)     all of Seller’s rights to data and records relating
to the Product Line, including data and records relating to clinical trials,
patient case files, case report forms, case summaries and government submissions
and correspondence, including that which is summarily described and listed in
Schedule 1.01(b), but excluding Seller’s corporate records relating to the
organization, existence and good standing of each Seller as a corporation or
limited liability company, including Seller’s certificate of incorporation or
formation, bylaws or operating agreement and any other similar governing
document, qualifications to conduct business as a foreign entity, taxpayer and
other identification numbers, minute and stock record books, tax records,
financial statements and corporate seals;

 

 

 

 

                    (c)     the equipment and machinery used in connection with
the manufacture of the Product Line (the “Equipment”), all of which is listed in
Schedule 1.01(c);

 

 

 

 

                    (d)     the raw materials, work in process, supplies, parts,
product labels and packaging materials inventory relating to the Product Line,
wherever located, together with any express or implied warranty by the
manufacturers or sellers of any item or component part thereof, rights of
return, rebate rights, over-payment recovery rights and Seller’s rights related
to any of the foregoing (the “Raw Materials Inventory”), all of which are listed
in Schedule 1.01(d);

3

--------------------------------------------------------------------------------




 

 

 

 

                    (e)     all finished goods inventory in existence on the
date hereof relating to the Product Line, together with any express or implied
warranty by the manufacturers or sellers of any item or component part thereof,
rights of return, rebate rights, over-payment recovery rights and Seller’s
rights related to any of the foregoing, all of which are listed in Schedule
1.01(e) (the “Finished Goods Inventory” and referred to collectively with the
Raw Materials Inventory, the “Inventory”);

 

 

 

 

                    (f)     the Master License Agreement between SurModics, Inc.
and Radius Technologies, dated as of October 23, 2001 (the “Assigned Contract”),
and all rights of the Seller related to such Assigned Contract;

 

 

 

 

                    (g)     all permits, licenses, certificates and governmental
authorizations and approvals from any federal, state or local entity or
authority exercising executive, legislative, judicial, regulatory,
administrative or taxing functions of or pertaining to government (each, a
“Governmental Entity”) relating to or necessary for the manufacture of the
Product Line, including all reports, documents, claims, permits and notices
required to be filed with, maintained for or furnished to the FDA by Seller with
respect to the Product Line or any Person that manufactures, develops, packages,
processes, labels, tests or distributes Medical Devices in the Product Line
pursuant to a development, distribution, commercialization, manufacturing,
supply, testing or other arrangements with Seller regarding the Product Line
(each, a “Product Line Partner”) (collectively, the “Permits”) held by Seller,
and all pending applications for or renewals of the foregoing, all of which are
listed in Schedule 1.01(g), to the extent that they are assignable;

 

 

 

 

                    (h)     regulatory data, clinical data and other technical
information, including, without limitation, any design history files and any
data bases incorporating any such data and information, directly related to
products of the Product Line, including the 510k registrations listed on
Schedule 1.01(h) (“Regulatory Data”); provided that, to the extent required by
applicable law, Seller may retain and utilize a copy of such Regulatory Data;
and

 

 

 

 

                    (i)     all of Seller’s claims against third parties related
to the Assets and the Product Line, whether choate or inchoate, known or
unknown, contingent or noncontingent, except to the extent pertaining to
Excluded Liabilities.

                    The parties hereto expressly agree that Buyer is not
assuming any of the liabilities, obligations or undertakings relating to the
foregoing Assets, except for those liabilities and obligations specifically
assumed by Buyer in Section 1.03.

                    1.02     Excluded Assets. All assets of Seller other than
(a) the Assets specified in Section 1.01, and (b) the assets listed on Schedule
1.02, shall be retained by Seller and remain the property of Seller following
the applicable Closing Date, and shall not be sold, transferred or assigned to
Buyer in connection with the purchase of the Assets (collectively, the “Excluded
Assets”).

4

--------------------------------------------------------------------------------



                    1.03     Assumption of Liabilities. Buyer shall assume, pay,
perform in accordance with their terms or otherwise satisfy, as of the Initial
Closing Date and on the terms and subject to the conditions set forth in this
Agreement, only those liabilities of Seller to the extent such liabilities arise
out of or relate to the Product Line or the Assets after the Initial Closing
Date (the “Assumed Liabilities”), including liabilities with respect to the
Product Line or the Assets arising or to be performed after the Initial Closing
Date under the Assigned Contract and which relate to periods after the Initial
Closing Date.

                    1.04     Excluded Liabilities. Other than the Assumed
Liabilities, Seller shall retain, and Buyer shall not assume, and nothing
contained in this Agreement shall be construed as an assumption by Buyer of, any
Liabilities, employees or undertakings of Seller of any nature whatsoever,
including, without limitation, all accounts payable, litigation, debt and Taxes
(as defined in Section 4.11) relating to the Product Line or the Assets that are
attributable to periods prior to the Initial Closing or Final Closing, as
applicable (the “Excluded Liabilities”). For purpose of this Agreement,
“Liability” means any liability or obligation, whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted.

ARTICLE II
PURCHASE PRICE

                    2.01     Amount. The purchase price (the “Purchase Price”)
for the Assets shall be equal to (a) $5,000,000 (the “Initial Closing Payment”),
plus (b) the Holdback Amount, plus (c) the Earn-Out Amount, plus (d) the value
of the Assumed Liabilities to be assumed by Buyer pursuant to Section 1.03.

                    2.02     Holdback Amount.

          (a)      The “Holdback Amount” shall be equal to $1,500,000, plus or
minus the Final Inventory Adjustment.

          (b)      Within 30 days after the Final Closing Date, Buyer will
deliver to Seller an inventory valuation statement (the “Inventory Valuation
Statement”) based on a physical counting and reconciliation of the Finished
Goods Inventory as of the close of business on the Initial Closing Date and the
Raw Materials Inventory as of the close of business on the Final Closing Date,
which shall include a determination of (i) the dollar value of the Finished
Goods Inventory transferred to Buyer (the “Finished Goods Inventory Value”) and
(ii) the dollar value of the Raw Materials Inventory transferred to Buyer (the
“Raw Materials Inventory Value”). All Inventory shall be valued at standard cost
and physical counting shall take place at Seller’s facility prior to the
packaging and shipping of the Inventory to Buyer.

          (c)      Each of the Inventory Valuation Statement and the
calculations of the Finished Goods Inventory Value and the Raw Materials
Inventory Value will be subject to review by Seller and its representatives at
Seller’s expense. Buyer will make a copy of the workpapers and back-up materials
used in preparing the Inventory Valuation Statement available to Seller and its
accountants and other representatives at reasonable times and upon reasonable
notice during (i) the review by Seller of the Inventory Valuation Statement and
(ii) the resolution by Seller and

5

--------------------------------------------------------------------------------



Buyer of any objections to the Inventory Valuation Statement and calculations of
the Finished Goods Inventory Value and the Raw Materials Inventory Value. Seller
will be deemed to have accepted the Inventory Valuation Statement and the
calculations of the Finished Goods Inventory Value and the Raw Materials
Inventory Value unless, within 30 days after the date of delivery of such
Inventory Valuation Statement, Seller gives written notice (the “Objection
Notice”) to Buyer of objection to any item thereon, which notice shall specify
in reasonable detail the basis for such objection. If Seller gives an Objection
Notice, Buyer and Seller shall attempt in good faith to resolve the dispute as
promptly as possible, subject to the terms of Section 2.02(d).

          (d)      If Buyer and Seller do not reach a resolution of all
objections raised in an Objection Notice within 30 days after Buyer has received
the Objection Notice, a nationally or regionally recognized independent
accounting firm with experience in the medical device industry shall be selected
to serve as an independent arbitrator by mutual agreement of Buyer and Seller to
resolve any remaining objections, provided that such firm shall not be an
accounting firm used by Buyer or Seller within the preceding three years. The
accounting firm will resolve any objections set forth in the Objection Notice
and determine, but only to the extent any such amounts are in dispute, the
amounts to be included in the Inventory Valuation Statement and the calculations
of the Finished Goods Inventory Value and the Raw Materials Inventory Value. The
parties will provide the accounting firm, within ten days of its selection, with
a definitive statement of the position of each party with respect to each
unresolved objection and will advise the accounting firm that the parties accept
the accounting firm as the appropriate person to interpret this Agreement for
all purposes relevant to the resolution of the unresolved objections. Buyer and
Seller will provide the accounting firm with access to books and records of
Seller relating to the Product Line that are related to the objections. The
accounting firm will have 30 days to carry out a review of the unresolved
objections and prepare a written statement of its determination regarding each
unresolved objection. The determination of any accounting firm so selected will
be set forth in writing and will be conclusive and binding upon the parties.
Buyer will revise the Inventory Valuation Statement and the calculations of the
Finished Goods Inventory Value and the Raw Materials Inventory Value as
appropriate to reflect the resolution of any objections to the Inventory
Valuation Statement pursuant to this Section 2.02(d).

          (e)      If Buyer and Seller submit any unresolved objections to an
accounting firm for resolution as provided in Section 2.02(d), Buyer and Seller
will each bear their respective costs and expenses and will share equally in the
fees and expenses of the accounting firm, provided that such accounting firm
may, in its discretion, award the prevailing party its costs, fees and expenses,
including attorneys’ fees incurred in connection with the resolution of such
unresolved objection(s).

          (f)      Judgment upon the award rendered by the accounting firm may
be entered in and enforced by any court of competent jurisdiction.

          (g)      After the calculations of the Finished Goods Inventory Value
and the Raw Materials Inventory Value are finally determined pursuant to this
Section 2.02:

                    (i)     If the sum (the “Final Inventory Value”) of the
calculations of the Finished Goods Inventory Value and the Raw Materials
Inventory Value is:

6

--------------------------------------------------------------------------------




 

 

 

(A)      less than $50,000, then the “Final Inventory Adjustment” shall be equal
to $50,000 minus the Final Inventory Value and the Holdback Amount shall be
determined by subtracting this amount from $1,500,000; or

 

 

 

(B)      more than $50,000, then the “Final Inventory Adjustment” shall be equal
to the Final Inventory Value minus $50,000 and the Holdback Amount shall be
determined by adding this amount to $1,500,000; or

 

 

 

(C)      equal to $50,000, then the “Final Inventory Adjustment” shall be equal
to zero and the Holdback Amount shall be $1,500,000.

          (h)      The Holdback Amount shall not be paid by Buyer to Seller
until the Manufacturing Transfer has occurred. Provided that the Manufacturing
Transfer has occurred, any remaining Holdback Amount, less $55,284 (which the
parties agree is the aggregate value of the large coil winder and small coil
winder referenced on Schedule 2.02(h)(i) (the “Coil Winders”)) shall be paid by
Buyer to Seller by wire transfer of immediately available funds to the account
designated by Seller no later than three business days after the date on which
the Final Inventory Adjustment is finally determined. If the Manufacturing
Transfer has not occurred prior to the date on which the Final Inventory
Adjustment is finally determined, then the Holdback Amount shall not be paid by
Buyer to Seller until the successful occurrence of the Manufacturing Transfer.
For purposes of this agreement, the “Manufacturing Transfer” means (i) the
transfer of production of the Product Line from Seller to Buyer, within six
months of the Initial Closing Date, as measured by Buyer’s ability to produce at
least one lot of each product, including MICRO Elite, EXPRO Elite, QUATTRO Elite
and SYMPRO Elite Snares, at Buyer’s facility; it being understood and agreed
that Buyer shall use commercially reasonable efforts to complete the steps for
which it is responsible as set forth on Schedule 2.02(h), (ii) the transfer from
Seller to Buyer of all trade secrets and know-how in Seller’s possession that
relates to the Assets (including, without limitation, all algorithms,
schematics, methods, plans, confidential business information, ideas, research
and development, formulas, compositions, manufacturing and production processes
and techniques, technical data, designs, drawings, specifications and notes
relating to the Assets), and (iii) the delivery of the manufacturing Assets
listed on Schedule 2.02(h)(i) (the “Manufacturing Assets”) by Seller to Buyer
within three months of the Initial Closing Date pursuant to a Bill of Sale (as
defined in Section 3.02); it being understood and agreed that (x) if Seller opts
to deliver to Buyer a replacement for one or more of the Manufacturing Assets,
Seller may do so provided the replacement is delivered free and clear of all
liens and encumbrances, and its condition is at least as good as, and its value
no lower than, the original Manufacturing Asset and (y) Seller shall retain
ownership and possession of the Coil Winders, and Buyer shall be entitled to
offset the $55,284 agreed value of such Coil Winders against the Holdback Amount
delivered by Buyer to Seller as described above. Seller and Buyer have agreed on
the plan and timeline related to the Manufacturing Transfer attached hereto as
Schedule 2.02(h).

                    2.03     Allocation of Purchase Price. Prior to the Initial
Closing Date, Buyer and Seller shall prepare and attempt in good faith to agree
upon a preliminary allocation of the Purchase Price and any Assumed Liabilities
thereto as amounts recognized for Tax purposes among the Assets. Within 90 days
after the Initial Closing Date, Buyer and Seller shall finalize and agree upon
such final allocation of the Purchase Price (and all other capitalized costs)
among

7

--------------------------------------------------------------------------------



the Assets in accordance with Section 1060 of the Internal Revenue Code of 1986,
as amended (the “Code”) and the Treasury regulations thereunder (and any similar
provision of state, local or foreign law, as appropriate), which allocation
shall be binding upon Buyer and Seller. Such allocation will be set forth on
Exhibit 2.03 hereto, which shall be incorporated by reference in, and become a
part of, this Agreement. Buyer and Seller will timely and properly prepare,
execute, file and deliver all such documents, forms and other information as the
other party may reasonably request to prepare such allocation. After the Initial
Closing Date, the parties will make consistent use of the allocation specified
in Exhibit 2.03 for all Tax purposes and in all filings, declarations and
reports with the IRS or other Tax authorities in respect thereof, including the
reports required to be filed under Section 1060 of the Code unless otherwise
required by law. In any proceeding related to the determination of any Tax,
neither Buyer nor Seller shall contest or represent that such allocation was not
a correct allocation. Any indemnification payment pursuant to Article X shall be
allocated in a manner consistent with Exhibit 2.03.

                    2.04     Earn-Out Amount.

          (a)      Seller acknowledges that Buyer will utilize the Assets and
the Product Line in its business in any way that it deems appropriate and that
it will operate its business utilizing the Assets and the Product Line in its
sole discretion, that nothing contained in this Agreement shall require that
Buyer market or sell any product, that there can be no assurance that any
Earn-Out Amount will be received and that Buyer owes no fiduciary duty or
express or implied duty to Seller, but instead the express provisions of this
Agreement govern their contractual relationship. Notwithstanding the foregoing,
during calendar years 2011, 2012 and 2013, Buyer will make one or more of its
product managers available by telephone for a quarterly meeting with
representatives of Seller regarding Buyer’s marketing and sales efforts with
respect to Product Line sales.

          (b)      For purposes of this section, the following terms have the
following meanings:

 

 

 

 

(i)

“Net Sales” for a given calendar year shall mean:

 

 

 

 

 

(A) Invoiced Sales by Buyer and its direct and indirect majority-owned
subsidiaries of the products of the Product Line for such calendar year, (x)
less any discounts, returns, rebates or give-backs with respect to such sales,
and (y) for any products that have been returned during such calendar year, less
revenue previously recognized in such calendar year or in any prior calendar
year (net of the proceeds from any resale of such returned products), and (z)
less any amounts written-off as uncollectible in accordance with Buyer’s normal
procedures, consistent with past practices, minus

 

 

 

 

 

(B) shipping costs and taxes, unless such shipping costs and taxes are paid by
the applicable customer;

 

 

 

 

provided, however that (x) “Net Sales” for a given calendar year shall be deemed
to be zero if Net Sales for such calendar year determined as set forth above are

8

--------------------------------------------------------------------------------




 

 

 

 

 

 

equal to or less than the Net Sales Threshold for such calendar year; and (y)
“products of the Product Line” as used in Section 2.04(b)(i)(A) above shall
include (1) retrieval products substantially related to products of the Product
Line as of the date of this Agreement, (2) retrieval products which are based on
products included in the Product Line as of the date of this Agreement but which
are new revisions and/or modifications to such products (whether or not marketed
under a new name), and (3) any product the development of which results from a
collaboration between Buyer and Seller, provided that prior to any such
collaboration, Buyer and Seller have agreed in writing to treat such product as
a “product of the Product Line” for purposes of Section 2.04(b)(i)(A) above.

 

 

 

 

 

      (ii)     “Invoiced Sales” means sales upon invoice and shipment to a
customer or distributor; provided, however, that with respect to any sale of a
product with which a product of the Product Line is integrated or bundled, only
that portion of such sale which is allocable to the product of the Product Line
(based upon the list price of each product so integrated or bundled) shall be
counted as an “Invoiced Sale” for purposes of Section 2.04(b).

 

 

 

 

 

      (iii)     “Net Sales Threshold” shall mean $2,000,000 for calendar year
2011, $2,500,000 for calendar year 2012, and $3,000,000 for calendar year 2013,
respectively.

          (c)      For each of calendar years 2011, 2012 and 2013, Buyer shall
pay Seller an amount equal to 25% of the Net Sales during such calendar year
(the amount for a given year, the “Earn-Out Amount” for such year).

          (d)      The Earn-Out Amount for each applicable calendar year shall
be paid by Buyer to Seller in cash by wire transfer of immediately available
funds to Seller within 45 days of the last day of such calendar year.

          (e)      The Earn-Out Amount for each applicable calendar year shall
represent only a contingent right to receive a cash payment, and shall not
possess any attributes of a security or entitle Seller to any rights of any kind
other than as specifically set forth herein.

          (f)      The Earn-Out Amount for each applicable calendar year is and
shall remain nontransferable for any reason other than by operation of law. Any
attempted assignment, pledge, hypothecation, transfer or other disposition of
any portion of any such Earn-Out Amount (other than as set forth in the
preceding sentence) shall be null and void.

          (g)      Within 30 days after the last day of each calendar quarter
during calendar year 2011, calendar year 2012 and calendar year 2013, Buyer will
deliver to Seller a report regarding sales of products of the Product Line
during such calendar quarter. In addition, within 45 days after the last day of
each of calendar year 2011, calendar year 2012 and calendar year 2013, Buyer
will deliver to Seller a schedule and accounting of the Earn-Out Amount for the
preceding calendar year (each, an “Earn-Out Statement”).

          (h)      The Earn-Out Statement for a given calendar year will be
subject to review by Seller and its representatives at Seller’s expense. Buyer
will make a copy of the materials and

9

--------------------------------------------------------------------------------



invoices used in preparing the Earn-Out Statement available to Seller and its
accountants and other representatives at reasonable times and upon reasonable
notice during (i) the review by Seller of the applicable Earn-Out Statement and
(ii) the resolution by Seller and Buyer of any objections to such Earn-Out
Statement and calculations of the Finished Goods Inventory Value and the Raw
Materials Inventory Value. Seller will be deemed to have accepted the
calculations of the Earn-Out Amount unless, within 30 days after the date of
delivery of such Earn-Out Statement, Seller gives written notice (the “Earn-Out
Objection Notice”) to Buyer of objection to any item thereon, which notice shall
specify in reasonable detail the basis for such objection. If Seller gives an
Earn-Out Objection Notice, Buyer and Seller shall attempt in good faith to
resolve the dispute as promptly as possible, subject to the terms of Section
2.04(i).

          (i)      If Buyer and Seller do not reach a resolution of all
objections raised in an Earn-Out Objection Notice within 30 days after Buyer has
received the related Earn-Out Objection Notice, a nationally or regionally
recognized independent accounting firm with experience in the medical device
industry shall be selected to serve as an independent arbitrator by mutual
agreement of Buyer and Seller to resolve any remaining objections, provided that
such firm shall not be an accounting firm used by Buyer or Seller within the
preceding three years. The accounting firm will resolve any objections set forth
in the Earn-Out Objection Notice and determine, but only to the extent any such
amounts are in dispute, the amounts to be included in the Earn-Out Statement.
The parties will provide the accounting firm, within ten days of its selection,
with a definitive statement of the position of each party with respect to each
unresolved objection and will advise the accounting firm that the parties accept
the accounting firm as the appropriate person to interpret this Agreement for
all purposes relevant to the resolution of the unresolved objections. Buyer and
Seller will provide the accounting firm with access to books and records of
Seller relating to the Product Line that are related to the objections. The
accounting firm will have 30 days to carry out a review of the unresolved
objections and prepare a written statement of its determination regarding each
unresolved objection. The determination of any accounting firm so selected will
be set forth in writing and will be conclusive and binding upon the parties.
Buyer will revise the Earn-Out Statement and the calculation of the Earn-Out
Amount as appropriate to reflect the resolution of any objections to the
Earn-Out Statement pursuant to this Section 2.04(i).

          (j)      If Buyer and Seller submit any unresolved objections to an
accounting firm for resolution as provided in Section 2.04(i), Buyer and Seller
will each bear their respective costs and expenses and will share equally in the
fees and expenses of the accounting firm; provided that such accounting firm
may, in its discretion, award the prevailing party its costs, fees and expenses,
including attorneys’ fees incurred in connection with the resolution of such
unresolved objection(s).

          (k)      Judgment upon the award rendered by the accounting firm may
be entered in and enforced by any court of competent jurisdiction.

          (l)      After the calculation of the Earn-Out Amount for each of the
2011, 2012 and 2013 calendar years has been finally determined pursuant to this
Section 2.04, Buyer shall pay to Seller any underpayment for such calendar year
by wire transfer of immediately available funds to the account designated by
Seller no later than three business days after the date on which the Earn-Out
Amount for such calendar year is finally determined and Seller shall pay to
Buyer any

10

--------------------------------------------------------------------------------



overpayment for such calendar year by wire transfer of immediately available
funds to the account designated by Buyer no later than three business days after
the date on which the Earn-Out Amount for such calendar year is finally
determined.

ARTICLE III

CLOSING

                    3.01     Closing

 

 

 

                    (a)     Initial Closing. The initial closing of the
transactions contemplated by this Agreement (the “Initial Closing”) will take
place at such place as is mutually agreeable to Buyer and Seller, at 12:00 p.m.
Central Daylight Time on October 20, 2010 or on such other date as is mutually
agreeable to Buyer and Seller after all of the conditions to the parties’
obligations set forth in Article VIII hereof have been satisfied (or waived by
the party entitled to the benefit of such conditions). The date on which the
Initial Closing occurs is referred to herein as the “Initial Closing Date,” and
the Initial Closing shall be deemed effective as of 12:00 p.m. Central Daylight
Time on the Initial Closing Date. At the Initial Closing, Seller shall sell,
transfer and assign to Buyer, free and clear of all liens and encumbrances, and
Buyer shall purchase and acquire from Seller, all right, title and interest in
and to the Assets other than the Raw Materials Inventory; it being understood
that Seller shall be entitled to retain possession of and utilize the
Manufacturing Assets and related know-how to the extent required in connection
with the performance of its obligations under the Supply Agreement, during the
term of the Supply Agreement; provided, however, that Seller shall repair or
replace, as appropriate, any Manufacturing Asset that is lost or damaged after
the Initial Closing Date and prior to the Manufacturing Transfer while in
Seller’s possession.

 

 

 

                    (b)     Final Closing. The Final Closing of the transactions
contemplated by this Agreement (the “Final Closing”) will take place at such
place as is mutually agreeable to Buyer and Seller, on the earlier of (i) seven
days’ notice by Buyer or (ii) the six-month anniversary of the Initial Closing
Date. The date on which the Final Closing occurs is referred to herein as the
“Final Closing Date,” and the Final Closing shall be deemed effective as of the
close of business on the Final Closing Date. The Initial Closing Date and Final
Closing Date are each referred to as a “Closing Date” in this Agreement. At the
Final Closing, Seller shall sell, transfer and assign to Buyer, free and clear
of all liens and encumbrances, and Buyer shall purchase and acquire from Seller,
all right, title and interest in and to the Raw Materials Inventory.

                    3.02    General Procedure. At each Closing, each party shall
deliver to the party entitled to receipt thereof the documents required to be
delivered pursuant to Article VIII hereof and such other documents, instruments
and materials (or complete and accurate copies thereof, where appropriate) as
may be reasonably required to effectuate the intent and provisions of this
Agreement, and all such documents, instruments and materials shall be
satisfactory in form and substance to counsel for the receiving party. The
conveyance, transfer, assignment and delivery of the Assets shall be effected by
Seller’s execution and delivery to Buyer of one or more bills of sale
substantially in the form attached hereto as Exhibit A (each, a “Bill of Sale”)
and such other

11

--------------------------------------------------------------------------------



instruments of conveyance, transfer, assignment and delivery as Buyer shall
reasonably request to cause Seller to transfer, convey, assign and deliver the
Assets to Buyer. The assignment and assumption of the Assumed Liabilities to
Buyer shall be effected by Seller’s and Buyer’s execution of an assignment and
assumption agreement substantially in the form attached hereto as Exhibit B (the
“Assignment and Assumption Agreement”).

          3.03    Economic Results; Risk of Loss. All Interim Operating Losses
related to the Raw Materials Inventory that are not transferred until the Final
Closing Date shall be solely for Seller’s account. All risk of loss or damage to
the Raw Materials Inventory that are not transferred until the Final Closing
Date, whatever the cause therefor, during the Interim Period shall be Seller’s.
For purposes of this Agreement, “Interim Operating Losses” means all income and
loss related to the operation of the Product Line as it relates to the Raw
Materials Inventory during the Interim Period. For purposes of this Agreement,
“Interim Period” means the period commencing on 12:01 a.m., Central Daylight
Time, on the Initial Closing Date, and ending on 12:59 p.m., Central Daylight
Time, on the Final Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

                    For purposes of this Article IV, references to Seller’s
“Knowledge” or similar qualifiers, shall mean the actual knowledge of the
officers of Seller, each having made diligent inquiry with respect to the matter
referenced, and any knowledge that would have been acquired by any such Person
upon diligent inquiry with respect to the matter referenced. Each Seller,
jointly and severally, hereby represents and warrants to Buyer that, except as
set forth in the Disclosure Schedule delivered by Seller to Buyer on the date
hereof (the “Seller Disclosure Schedule”) (which Seller Disclosure Schedule
shall be prepared in accordance with Section 10.05 hereto):

                    4.01     Incorporation; Power and Authority. Radius
Technologies is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority and all authorizations, licenses, permits and certifications necessary
to carry on its business with respect to the Product Line as now being conducted
and as currently proposed to be conducted, and to own, lease and use the Assets.
Radius LLC is a limited liability company duly organized, validly existing and
in good standing under the laws of the Commonwealth of Massachusetts and has all
requisite power and authority and all authorizations, licenses, permits and
certifications necessary to carry on its business with respect to the Product
Line as now being conducted and as currently proposed to be conducted, and to
own, lease and use the Assets. Each Seller has all necessary power and authority
to execute, deliver and perform this Agreement and each of the Related
Agreements, to consummate the transactions and perform its obligations
contemplated by this Agreement and each of the Related Agreements. Each Seller
is duly qualified to do business as a foreign entity in each jurisdiction in
which the nature of its business or its ownership of property requires it to be
so qualified. Each Seller is in full compliance with its organizational
documents.

                    4.02     Execution, Delivery; Valid and Binding Agreement.
The execution, delivery and performance of this Agreement and the other
documents and agreements

12

--------------------------------------------------------------------------------



contemplated by this Agreement (collectively, the “Related Agreements”) by
Seller and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized by all requisite authority, corporate or
otherwise (including stockholder approval, if required), and no other authority
(corporate or otherwise) is necessary to authorize the execution, delivery and
performance of this Agreement and the Related Agreements. This Agreement and the
Related Agreements have been duly executed and delivered by Seller and, assuming
that this Agreement and the Related Agreements are the valid and binding
agreements of Buyer, constitute valid and binding obligations of Seller,
enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies.

                    4.03     No Breach. The execution, delivery and performance
of this Agreement and the Related Agreements by Seller and the consummation of
the transactions contemplated hereby and thereby do not and will not conflict
with or result in any breach of any of the provisions of, or constitute a
default under, result in a violation of, result in the creation of a right of
termination or acceleration or any lien, security interest, charge, or
encumbrance upon any of the Assets or require any authorization, consent,
approval, exemption or other action by or notice to any court or other
governmental body, under the provisions of the organizational documents of
Seller or any indenture, mortgage, lease, loan agreement or other agreement or
instrument by which the Assets or the Project Line are bound or affected or by
which Seller is bound or affected where such conflict, default, violation,
creation of a right of termination or acceleration, lien, security interest,
charge or encumbrance would materially and adversely affect Seller’s ability to
perform its obligations under this Agreement, or any law, statute, rule or
regulation or order, judgment or decree to which Seller or the Assets are
subject. The execution, delivery and performance of this Agreement and the
Related Agreements by Seller and the consummation of the transactions
contemplated hereby and thereby do not and will not result in being declared
void, voidable, or without further binding effect, the terms, conditions or
provisions of any indenture, mortgage, lease, loan agreement or other agreement
or instrument by which the Assets or the Product Line are bound or affected or
by which Seller is bound or affected where such declaration would materially and
adversely affect Seller’s ability to perform its obligations under this
Agreement, or any material license, franchise or permit by which the Assets or
the Product Line are affected or by which Seller is affected where such
declaration would materially and adversely affect Seller’s ability to perform
its obligations under this Agreement.

                    4.04     Governmental Authorities; Consents. Except as set
forth on Schedule 4.04, Seller is not required to submit any notice, report or
other filing with any governmental authority in connection with the execution or
delivery by it of this Agreement or the consummation of the transactions
contemplated hereby. No consent, approval or authorization of any governmental
or regulatory authority is required to be obtained by Seller in connection with
its execution, delivery and performance of this Agreement.

                    4.05     Financial Statements. Seller has delivered to Buyer
true, correct and complete copies of Seller’s internally prepared profit and
loss statements for the Product Line for the two fiscal years ended December 31,
2009 and December 31, 2008, and for the interim period ended September 30, 2010
(the “Product Line Sales Records”). The Product Line Sales Records are based
upon the books and records of Seller and accurately present the information set
forth therein for the respective periods indicated.

13

--------------------------------------------------------------------------------



                    4.06     Absence of Undisclosed Liabilities. Seller has no
Liabilities or contractual obligations that affect, impair or apply to the
Assets or the Product Line (whether accrued, absolute, contingent, unliquidated
or otherwise, whether due or to become due, and regardless of when asserted)
arising out of transactions or events heretofore entered into, or out of any
action or inaction, or any state of facts existing, with respect to or based
upon transactions or events heretofore occurring, except as disclosed in
Schedule 4.06 of the Seller Disclosure Schedule or as set forth on the face of
the Product Line Sales Records.

                    4.07     No Material Adverse Changes. Since December 31,
2009, there has been no change in the Assets that would have a Material Adverse
Effect. For the purposes of this Agreement, “Material Adverse Effect” shall mean
any one or more events, conditions, circumstances or conditions which would
result in, or may reasonably be expected to result in, individually or in the
aggregate, a material adverse effect on the advertising, sale, manufacture,
marketing or distribution of the Product Line, the Assets, or the use by Buyer
of the Assets in their intended manner.

                    4.08     Title to Assets; Sufficiency. Seller owns good and
marketable title to the Assets, free and clear of all liens and encumbrances. To
the extent such documents exist, Seller has delivered or made available to Buyer
copies of the title, bills of sale, or other instruments by which Seller
acquired such Assets. Upon execution and delivery by Seller of the instruments
of conveyance including the Bill of Sale, Buyer will become the true and lawful
owner of, and will receive good and marketable title to, the Assets, free and
clear of all liens and encumbrances. The Assets, together with the rights
granted to Buyer under the Assigned Contract, comprise all of the properties,
assets and rights necessary to conduct and operate the business of the Product
Line in accordance with Seller’s historical practices.

                    4.09     Books and Records. The books of account of Seller
relating to the Product Line and the Assets are complete and correct and have
been maintained in accordance with sound business practices. Each transaction by
Seller relating to the Product Line and the Assets is properly and accurately
recorded on the books and records relating to the Product Line and the Assets,
and each document upon which entries in the books and records of the Product
Line and the Assets are based is complete and accurate in all respects.

                    4.10     Inventory. Schedule 1.01(d) and Schedule 1.01(e)
together contain a description of all the Assets which constitute the Inventory.
The Inventory consists of items of a quality and quantity usable and, with
respect to Finished Goods Inventory only, salable at normal profit levels, in
each case, in the ordinary course of Seller’s business. The Finished Goods
Inventory is not slow-moving (as determined in accordance with past practices),
obsolete, damaged or defective, subject only to Seller’s standard reserve for
inventory and is merchantable and fit for its particular use. The Finished Goods
Inventory conforms to Seller’s warranties. Seller has on hand or has ordered and
expects timely delivery of such quantities of raw materials and supplies and has
on hand such quantities of work in process and finished goods as are reasonably
required (and are not in excess) to fill current orders submitted to Seller with
respect to the Product Line in a timely manner and to maintain the manufacture
and shipment of products up to the Initial Closing Date, and thereafter in
accordance with the Supply Agreement based upon agreed levels of production.

14

--------------------------------------------------------------------------------



                    4.11     Tax Matters.

 

 

 

                       (a)     There are no liens for Taxes upon any of the
Assets. No proceedings have been commenced by any federal, state, local or
foreign agency to create any liens for Taxes upon any of the Assets. For
purposes of this Agreement, “Taxes” means all taxes, charges, fees, levies, or
other assessments, including, without limitation, all net income, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, license,
withholding, payroll, employment, social security, unemployment, excise,
estimated, severance, stamp, occupation, property, or other taxes, customs
duties, fees, assessments, or charges of any kind whatsoever, including, without
limitation, all interest and penalties thereon, and additions to tax or
additional amounts imposed by any taxing authority, domestic or foreign, upon
the Assets. Seller has timely and properly paid (or has had paid on its behalf)
all Taxes with respect to the Assets that were due and payable on or before the
date hereof.

 

 

 

                       (b)     No deficiency for any Taxes has been proposed,
asserted or assessed against the Assets that has not been resolved and paid in
full. No waiver, extension or comparable consent given by Seller regarding the
application of the statute of limitations with respect to any Taxes or any Tax
return relating to the Assets is outstanding, nor is any request for any such
waiver or consent pending.

 

 

 

                       (c)     To Seller’s Knowledge, Seller does not expect or
anticipate the assessment of any additional Taxes on the Assets or otherwise
relating to the Product Line for periods prior to the applicable Closing, and
has no Knowledge of any unresolved questions, claims or disputes concerning the
Liability for Taxes relating to the Assets or the Product Line. There is no
written dispute or claim, and to Seller’s Knowledge, any other dispute or claim,
concerning any Tax Liability relating to the Assets or the Product Line for
periods prior to the applicable Closing.

                    4.12     Accounts Receivable. All notes and accounts
receivable of Seller relating to the Assets and the Product Line are reflected
properly on its books of account, are valid, and have arisen from bona fide
transactions in the ordinary course of business. To the Knowledge of Seller,
none of such notes and accounts receivable are subject to valid setoffs or
counterclaims.

                    4.13     Contracts and Commitments.

 

 

 

                       (a)     The Assigned Contract (i) is legal, valid,
binding and enforceable and in full force and effect, (ii) will continue to be
legal, binding and enforceable and in full force and effect immediately
following the applicable Closing in accordance with the terms thereof as in
effect prior to the applicable Closing, and (iii) is assignable to Buyer without
the consent of any Person.

 

 

 

                       (b)     With respect to the Assigned Contract, Seller (i)
has performed all obligations required to be performed by it in connection
therewith and is not in breach or default, and no event has occurred which with
notice or lapse of time would constitute a breach or default or permit
termination, modification or acceleration under the Assigned Contract, (ii) is
not in receipt of any claim of default, (iii) has no present expectation or

15

--------------------------------------------------------------------------------




 

 

 

intention of not fully performing any material obligation pursuant to the
Assigned Contract, (iv) has no Knowledge of any breach or expected breach by any
other party to the Assigned Contract, and (v) has not received any written or
oral demand for renegotiation thereof or commenced the process of renegotiating
and terms of the Assigned Contract.

 

 

 

                       (c)     Prior to the date of this Agreement, Seller has
made available to Buyer a correct and complete copy of the Assigned Contract,
together with all amendments, waivers or other changes thereto.

                    4.14      Intellectual Property Rights.

 

 

 

                       (a)     Schedule 1.01(a) describes all of the
Intellectual Property owned by, licensed to or otherwise controlled by Seller in
connection with the Assets, or used in, developed for use in, or necessary for,
the Product Line, and identifies each license, agreement, or other permission
which Seller has granted to any third party with respect to any of the
Intellectual Property. Seller has listed on Schedule 1.01(a) all service marks,
trade names, trade dress and other designators of origin, and has delivered to
Buyer correct and complete copies of all registrations and applications for
internet domain names and uniform resource locators, copyright registrations and
applications, licenses, sublicenses, agreements, and permissions (as amended to
date) relating to the Intellectual Property.

 

 

 

                       (b)     Seller owns or has the exclusive right to use
pursuant to license, sublicense, agreement or permission all of the Intellectual
Property (except as to general industry know-how, as to which Seller has the
non-exclusive right to use).


 

 

 

                       (i)     With respect to each item of the Intellectual
Property (exclusive of general industry know-how) which Seller owns, Seller
solely possesses all right, title and interest in and to the item, free and
clear of any lien or encumbrance. Seller is the official and sole owner of
record of all registered Intellectual Property. To Seller’s Knowledge, no owned
Intellectual Property (exclusive of general industry know-how) has been
infringed by any other Person. Seller owns all of the Intellectual Property
developed by its current and former employees and independent contractors during
the period of their employment or within the scope of their contracting or
consulting relationship, as the case may be, with Seller and to Seller’s
Knowledge no such Person has any claim with respect to any of the Intellectual
Property (exclusive of general industry know-how). All owned Intellectual
Property (exclusive of general industry know-how) is valid and enforceable, and
no Person has asserted to Seller, orally or in writing, that any owned
Intellectual Property (exclusive of general industry know-how) is invalid or not
enforceable.

 

 

 

                       (ii)    All registrations relating to the Intellectual
Property are in full force and effect, and all actions required to keep such
registrations pending or in effect or to provide full available protection of
registered Intellectual Property or the Intellectual Property for which a
registration is pending, including payment

16

--------------------------------------------------------------------------------




 

 

 

of filing, examination, annuity, and maintenance fess and filing of renewals,
statements of use or working, affidavits of incontestability and other similar
actions, have, except as set forth in Schedule 4.14(b)(ii), been taken to the
extent due prior to the Initial Closing Date, and no such Intellectual Property
is, to Seller’s Knowledge, the subject of any interference, opposition,
cancellation, nullity, re-examination or other proceeding placing in question
the validity or scope of such rights. All products covered by registered
Intellectual Property and all usages of registered Intellectual Property have
been marked with the appropriate patent, trademark, or other markings in a
manner consistent with industry standards.

 

 

 

                       (iii)    Each item of the Intellectual Property owned
immediately prior to the Initial Closing hereunder will be owned by Buyer on the
same terms and conditions immediately subsequent to the Initial Closing. Seller
has taken commercially reasonable actions to maintain and protect each item of
the Intellectual Property that it owns or uses.


 

 

 

                       (c)     The documentation relating to all trade secrets
and know-how pertaining to the Assets or the manufacture of the Product Line
(which is generally listed in Schedule 1.01(a)) is current and accurate and,
together with the training to be provided and the documentation relating to the
know-how to be transferred to Buyer in connection with the Manufacturing
Transfer as provided in Section 2.02(h)(i) of this Agreement, is sufficient in
detail and content to reasonably identify and explain such trade secrets and
know-how and to allow their full and proper use without reliance on the
knowledge or memory of any individual. All reasonable precautions have been
taken to protect the secrecy, confidentiality and value of the trade secrets and
all other proprietary information used by Seller in connection with the Assets
and Seller’s manufacture and sale of the Product Line, including the
implementation and enforcement of policies requiring each employee or
independent contractor who has access to trade secrets to execute appropriate
proprietary information and confidentiality agreements, and each current and
former employee and independent contractor of Seller has executed such an
agreement. To Seller’s Knowledge, there has been no breach or other violation of
such agreements. Seller has an unqualified right to use all trade secrets,
know-how and other proprietary information currently used in connection with the
Assets and Seller’s manufacture and sale of the Product Line, subject to any
contract relating to licensed-in Intellectual Property. To Seller’s Knowledge,
no such trade secret or other proprietary information is part of the public
knowledge or literature, and to Seller’s Knowledge, no trade secret or other
proprietary information has been used, divulged or appropriated either for the
benefit of any Person other than Seller or to the detriment of Seller.

 

 

 

                       (d)     Seller has not taken action, or failed to take an
action, that might have the effect of estopping or otherwise limiting its right
to enforce owned Intellectual Property against any Person.

 

 

 

                       (e)     With respect to the Assets or the Product Line or
any component of any of the Assets or the Product Line, Seller has not
infringed, misappropriated or otherwise violated any intellectual property right
(including, but not limited to, patent,

17

--------------------------------------------------------------------------------




 

 

 

copyright, trademark, service mark, trade names, trade dress, trade secret, or
know-how right) of any third-party, and Seller has not received any notice of
any infringement, misappropriation or violation by Seller of any such
intellectual property right of any third-party. No infringement,
misappropriation or violation of any intellectual property right of a
third-party by Seller, the Assets or the Property Line has occurred or is
expected to occur with respect to Seller, the Assets or the Product Line or any
component of any of the Assets or the Product Line prior to the applicable
Closing Date.

 

 

 

                       (f)     The Intellectual Property does not include any
software. Seller does not use or rely on any software in connection with the
Assets or for the manufacture or sale of the Product Line other than standard
business software of the type listed on Schedule 1.01(a). Seller does not use,
rely on or contract with any Person to provide service bureau, outsourcing or
other computer processing services to Seller, in lieu of or in addition to its
use of such software.

                    4.15     Litigation. No Litigation is pending, including
product liability claims, or, to the Knowledge of Seller, threatened against
Seller, the Assets or the Product Line, at law or in equity, and there is no
reasonable basis known to Seller for any of the foregoing. None of Seller, the
Assets or the Product Line is subject to any outstanding governmental order.
Seller has not received any opinion or legal advice to the effect that Seller is
exposed from a legal standpoint to any Liability or disadvantage which may be
material to the Assets or the Product Line. For purposes of this Agreement,
“Litigation” means any suit, charge, complaint, claim, action, grievance,
arbitration, mediation, investigation, proceeding or litigation (whether civil,
criminal, administrative or investigative).

                    4.16     Regulatory Compliance.

 

 

 

                       (a)     Seller has no Knowledge of any actual or
threatened enforcement action or investigation by the Food and Drug
Administration (the “FDA”), Seller’s notified body (for CE marking) (its
“Notified Body”) or any other Governmental Entity that has jurisdiction over
Seller’s operations relating to the Assets or the Product Line. Seller does not
have any Knowledge that the FDA, Seller’s Notified Body or any other
Governmental Entity is considering such action. Seller’s operation of business
relating to the Assets and the Product Line, including the manufacture, import,
export, testing, development, processing, packaging, labeling, storage,
marketing, sales and distribution of the products of the Product Line is, and at
all times has been, in material compliance with all applicable laws and Permits
relating to the Assets or the Product Line.

 

 

 

                       (b)     All Permits required to be filed with, maintained
for or furnished to the FDA or Seller’s Notified Body and all material Permits
required to be filed with, maintained for or furnished to any other Governmental
Entity by Seller with respect to the Assets or the Product Line or, to Seller’s
Knowledge, any Product Line Partner, have been so filed, maintained or furnished
by Seller, and the Product Line Partners, as applicable. All such reports,
documents, claims and notices by Seller were complete and accurate in all
material respects on the date filed or furnished (or were corrected in or
supplemented by a subsequent filing), such that no material liability exists
with respect to any such filing, and remain complete and accurate.

18

--------------------------------------------------------------------------------




 

 

 

                       (c)     Neither Seller nor, to Seller’s Knowledge, any
Product Line Partner, has, received any FDA Form 483, notice of adverse finding,
Warning Letters, untitled letters or other correspondence or notice from the
FDA, Seller’s Notified Body or other Governmental Entity with respect to the
Assets or the Product Line (i) alleging or asserting noncompliance with any
applicable laws or Permits and Seller has no Knowledge or reason to believe that
the FDA, Seller’s Notified Body or any other Governmental Entity is considering
such action or (ii) contesting the investigational device exemption, pre-market
clearance or approval of, the uses of or the labeling or promotion of any
Medical Devices. Seller has not had any product or manufacturing site utilized
in connection with the Assets or the Product Line subject to a Governmental
Entity (including the FDA and Seller’s Notified Body) shutdown or import or
export prohibition, nor has Seller received any FDA Form 483 or other Notified
Body or Governmental Entity written notice of inspectional observations,
“warning letters,” “untitled letters,” or written requests or requirements to
make changes to the Product Line’s products that, if not complied with, would
reasonably be expected to result in a material liability to Seller or with
respect to the Assets or the Product Line, or similar correspondence or notice
from the FDA, Seller’s Notified Body or Governmental Entity in respect of the
Assets or the Product Line and alleging or asserting noncompliance with any
applicable laws, Business Permits or such requests or requirements of a
Governmental Entity and, to Seller’s Knowledge, none of the FDA, Seller’s
Notified Body and any Governmental Entity is considering such action.

 

 

 

                       (d)     No Permit issued with respect to the Assets or
the Product Line or, to Seller’s Knowledge, to any Product Line Partner, by the
FDA, Seller’s Notified Body or any other Governmental Entity has been limited,
suspended, modified or revoked and Seller has no Knowledge that the FDA,
Seller’s Notified Body or any other Governmental Entity is considering such
action.

 

 

 

                       (e)     To Seller’s Knowledge, the Regulatory Data is
full and complete in all material respects and nothing in such Regulatory Data
is false or misleading in any material respect. All Regulatory Data, including,
but not limited to, all information about any product adverse effects, in the
possession or control of Seller has been made available to Buyer. The Regulatory
Data: (i) has been obtained and compiled in accordance with all material
requirements and procedures of the FDA, Seller’s Notified Body or other
Governmental Entity; and (ii) to Seller’s Knowledge, does not contain any
information that will render products as “adulterated” or “misbranded” under the
Federal Food, Drug, and Cosmetic Act or similar law of any foreign Governmental
Entity. To the Seller’s Knowledge, there is nothing in the Regulatory Data that
would cause any regulatory submission by Seller (or Buyer following the Initial
Closing) to be disallowed or delayed.

 

 

 

                       (f)     Each product or product candidate that is, as of
the date of this Agreement, a part of the Product Line and that is subject to
the Federal Food, Drug and Cosmetic Act (including the rules and regulations of
the FDA promulgated thereunder, the “FDCA”) or, to Seller’s Knowledge,
comparable laws in any non-U.S. jurisdiction, that has been developed,
manufactured, test distributed or marketed by or on behalf of Seller with
respect to the Assets or the Product Line (each such product or product

19

--------------------------------------------------------------------------------




 

 

 

candidate, a “Medical Device”), is being or has been developed, manufactured,
tested, distributed and marketed in compliance with all applicable requirements
under the FDCA and, to Seller’s Knowledge, comparable laws in any non-U.S.
jurisdiction, including those relating to investigational use, pre-market
clearance or approval, registration and listing, good manufacturing practices,
good clinical practices, good laboratory practices, labeling, advertising,
record keeping and filing of required reports. None of the Medical Devices are
“adulterated” or “misbranded” under the FDCA or, to Seller’s Knowledge, similar
law of any foreign Governmental Entity. All Medical Devices have received a
pre-market clearance and may be lawfully placed into commerce and sold as they
are currently manufactured. In addition, Seller and, to Seller’s Knowledge, the
Product Line Partners, are in material compliance with all other applicable FDA
requirements and all other applicable laws relating to the Assets or the Product
Line. Seller maintains complete documentation showing that components used in
the Product Line are manufactured in accordance with the Seller’s specifications
therefor. The processes used to produce the Product Line’s products are
completely and accurately described in documents maintained by Seller with
respect to the Product Line, and such documents have been made available to the
Buyer. Such processes are adequate to ensure that commercial quantities of the
Product Line’s products will conform to the specifications established therefor
and will be (i) of merchantable quality, (ii) salable in the ordinary course of
business at prevailing market prices, (iii) free from defects in design,
material and workmanship, and (iv) suitable for their intended purposes and
efficacy levels.

 

 

 

                       (g)     Except as set forth in Schedule 4.16 of the
Seller Disclosure Schedule, Seller is the sole and exclusive owner of all
Permits, including without limitation all pre-market clearances, necessary for
it to sell, market and distribute the Medical Devices. Seller has not previously
sold or transferred in any manner, in whole or in part, directly or indirectly,
any of the Permits necessary to sell the Medical Devices, including without
limitation pre-market clearances for the Medical Devices. Seller will transfer
all such Permits to Buyer at the Initial Closing to the extent transferable.

 

 

 

                       (h)     Seller has not either voluntarily or
involuntarily initiated, conducted or issued, or caused to be initiated,
conducted or issued, any recall, field notifications, field corrections, market
withdrawal or replacement, safety alert, warning, “dear doctor” letter,
investigator notice, safety alert or other notice or action relating to an
alleged lack of safety, efficacy or regulatory compliance of Seller with respect
to any Asset or the Product Line. Seller has no Knowledge of any facts which are
reasonably likely to cause (1) the recall, market withdrawal or replacement of
any Product Line product; (2) a change in the marketing classification or a
material change in the labeling of any such products, or (3) a termination or
suspension of the marketing of such products.

 

 

 

                       (i)     Seller has not received any written notice that
the FDA or any other Governmental Entity has (i) commenced, or threatened to
initiate, any action to withdraw its investigational device exemption,
pre-market clearance or pre-market approval or request the recall of any Medical
Device, (ii) commenced, or threatened to initiate, any action to enjoin
manufacture or distribution of any Medical Device or (iii) commenced, or
threatened to initiate, any action to enjoin the manufacture or distribution

20

--------------------------------------------------------------------------------




 

 

 

of any Medical Device produced at any facility where any Medical Device is
manufactured, tested, processed, packaged or held for sale.

 

 

 

                       (j)     Seller has at all times manufactured, marketed,
sold and distributed the products in the Product Line in compliance with
applicable federal or state criminal or civil laws (including the federal
Anti-Kickback Statute (42 U.S.C. §1320a-7(b)), Stark law (42 U.S.C. §1395nn),
False Claims Act (42 U.S.C. §1320a-7b(a)), Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. §1320d et seq., and any comparable state
or local laws), any federal Civil Money Penalties Statute and, in each case, any
similar or comparable state or local laws as well as the regulations promulgated
pursuant to such laws, or which are cause for civil or criminal penalties or
mandatory or permissive exclusion from Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act) or any other
state or federal health care program (each, a “Program”). To Seller’s Knowledge
there is no Litigation threatened against Seller that could reasonably be
expected to result in its exclusion from participation in any Program or other
third party payment programs in which the Product Line participates. Seller has
not been sanctioned within the meaning of Social Security Act Section 1128A or
any amendments thereof or debarred, excluded or suspended from participation in
any federal or state health care program. In addition, neither Seller nor any of
its affiliates have been debarred or convicted of a crime for which a Person can
be debarred under 21 U.S.C. § 335a, nor have they been threatened to be debarred
or indicted for a crime or otherwise engaged in conduct for which a Person can
be debarred.

 

 

 

                       (k)     Seller has made available to Buyer copies of any
written complaints received from employees, independent contractors, vendors,
physicians or any other Person asserting that Seller has violated any applicable
law with respect to the Assets or the Product Line. As of the date hereof, (i)
Seller is not a party to a corporate integrity agreement with the United States
Department of Health and Human Services Office of Inspector General that relate
to the Assets or the Product Line, (ii) the Seller has no reporting obligations
with respect to the Assets or the Product Line pursuant to any settlement
agreement entered into with any Governmental Entity, (iii) Seller has not been
subject to any government payor program investigation conducted by any
Governmental Entity with respect to the Assets or the Product Line, except with
respect to individual claims for reimbursement in the ordinary course of
business, (iv) Seller has not been a defendant in any qui tam or other
litigation under the federal False Claims Act pertaining to the Assets or the
Product Line and (v) within the past six years, Seller has not been served with
or received any written search warrant, subpoena, civil investigative demand or
contact letter from any Governmental Entity pertaining to the Assets or the
Product Line.

 

 

 

                       (l)     Seller has delivered to Buyer complete and
accurate written documentation of the processes and procedures used or necessary
to manufacture the Product Line products (the “Manufacturing Documentation”).
The manufacture of the products of the Product Line by Seller is being conducted
in compliance in all material respects with all applicable laws including the
FDA’s Quality Systems Regulation at 21 CFR Part 820 for products sold in the
United States, and the respective counterparts thereof promulgated by
Governmental Entities in countries outside the United States.

21

--------------------------------------------------------------------------------




 

 

 

                        (m)     Seller is not the subject of any pending or, to
Seller’s Knowledge, threatened, investigation in respect of the Assets, the
Product Line or the Product Line products, by the FDA pursuant to its “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities” Final
Policy set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any amendments
thereto. To Seller’s Knowledge, neither Seller, nor any officer, employee or
agent of Seller, nor any other Person acting on their behalf, has directly or
indirectly, given or agreed to give any gift or similar benefit to any customer,
supplier, governmental employee or other Person who is or may be in a position
to help or hinder the Seller’s business pertaining to the Assets or the Product
Line (or assist the Seller in connection with any actual or proposed
transaction) in violation of any applicable law.

          4.17     Insurance.

 

 

 

                        (a)     Seller has at all times maintained insurance
relating to the Assets and the Product Line and covering all forms of insurance
customarily obtained by similar businesses in the same industry. Such insurance
(i) is in full force and effect and (ii) the terms of coverage have been
disclosed to Buyer in Schedule 4.17 of the Seller Disclosure Schedule. Schedule
4.17 of the Seller Disclosure Schedule lists each policy of insurance in effect.

 

 

 

                        (b)     Schedule 4.17 of the Seller Disclosure Schedule
lists by year for the current policy year and each of the two preceding policy
years a summary of the loss experience of Seller with respect to the Assets and
the Product Line under each policy involving any claim in excess of $50,000,
setting forth (i) the name of the claimant, (ii) a description of the policy by
insurer, type of insurance and period of coverage and (iii) the amount and a
brief description of the claim.


 

 

 

            4.18     Warranties. Schedule 4.18 of the Seller Disclosure Schedule
summarizes all claims outstanding, pending or, to the Knowledge of Seller,
threatened for breach of any warranty relating to any Assets or products in the
Product Line sold by Seller prior to the date hereof. The description of
Seller’s product warranties related to the Assets and the Product Line set forth
under Schedule 4.18 of the Seller Disclosure Schedule is correct and complete.
None of the products in the Product Line has been the subject of any claim
alleging that such products are defective, or any product recall or return
(whether voluntary or involuntary).

 

 

 

            4.19     Compliance with laws; Permits.


 

 

 

                        (a)     Seller and its officers, directors,
shareholders, agents and employees have complied at all times in all material
respects with all applicable laws, regulations, governmental orders, and other
requirements relating to the Assets, the Product Line and the Assumed
Liabilities, and to which Seller may be subject, including, but not limited to,
federal, state, local and foreign laws, ordinances, rules, regulations and other
requirements pertaining to product labeling and consumer products safety, and no
claims have been filed against Seller alleging a violation of any such laws,
regulations or other requirements and Seller has not received any notice
asserting that it is not so in

22

--------------------------------------------------------------------------------




 

 

 

compliance. To its Knowledge, Seller is not relying on any exemption from or
deferral of any law, regulation, governmental order, other requirement, or
governmental authorization that would not be available to Buyer after the
applicable Closing.

 

 

 

                        (b)      Seller has, in full force and effect, all
Permits. A true, correct and complete list of all the Permits is set forth in
Schedule 1.01(g), with an indication as to whether each Permit is assignable to
Buyer. Seller has conducted its business relating to the Assets and the Product
Line in compliance in all material respects with the terms and conditions of the
Permits. Seller will transfer all Permits to Buyer at the Initial Closing to the
extent they are transferable.


                      4.20      Distributor Customer List. Schedule 4.20 of the
Seller Disclosure Schedule sets forth the identity of each customer that is a
distributor for the Product Line, the products sold to each such customer and
the price at which such products were sold.

                      4.21      Product Liability. Within the past three years,
Seller has had no liability (and there is no known basis for any present or
future action, lawsuit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against any of them giving rise to any liability) arising out
of any injury to individuals or property as a result of the ownership,
possession, or use of any product in the Product Line that is manufactured,
sold, or delivered by Seller. No product in the Product Line that has been
manufactured, sold or delivered by Seller, or any part or component thereof, is
or has been the subject of any product recall, service bulletin or similar
product corrective action in connection with any actual, alleged or potential
product defect.

                      4.22      Brokerage. Except for the commission payable by
Seller to Capstone Partners, LLC, no third party shall be entitled to receive
any brokerage commissions, finder’s fees, fees for financial advisory services
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Seller.

                      4.23      Availability of Documents. Seller has delivered
or made available to Buyer correct and complete copies of the items referred to
in the Seller Disclosure Schedule or in this Agreement (and in the case of any
items not in written form, a written description thereof).

                      4.24      Solvency.

 

 

 

                        (a)      Seller is not insolvent and will not be
rendered insolvent by any of the transactions contemplated by this Agreement. As
used in this Section 4.24, “insolvent” means that the sum of the debts and other
probable liabilities of Seller exceeds the present fair saleable value of its
assets.

 

 

 

                        (b)      Immediately after giving effect to the
consummation of the transactions contemplated by this Agreement, (i) Seller will
be able to pay its liabilities as they become due in the usual course of its
business; (ii) Seller will not have unreasonably small capital with which to
conduct its present or proposed business; (iii) Seller will have assets
(calculated at fair market value) that exceed its liabilities; (iv) taking into
account all pending and known threatened litigation, final judgments against
Seller in actions for

23

--------------------------------------------------------------------------------




 

 

 

money damages are not reasonably anticipated to be rendered at a time when, or
in amounts such that, Seller will be unable to satisfy any such judgments in
accordance with their terms (taking into account the maximum probable amount of
such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of Seller;
and (v) the cash available to Seller, after taking into account all other
anticipated uses of the cash, is expected to be sufficient to pay all such debts
and judgments promptly in accordance with their terms.

                      4.25      Disclosure. None of this Agreement, the Related
Agreements, the Exhibits hereto, any of the documents delivered by or on behalf
of Seller pursuant to Article VIII hereof, nor the Seller Disclosure Schedule
(collectively, the “Seller Documents”), taken as a whole, contain any untrue
statement of a material fact regarding the Assets, the Product or the Assumed
Liabilities or any of the other matters dealt with in this Article IV relating
to Seller’s ownership and operation of the Product Line or the Assets or the
transactions contemplated by this Agreement.

                      4.26      Investigation by Buyer. Notwithstanding anything
to the contrary in this Agreement, (a) no investigation by Buyer shall affect
the representations and warranties of Seller under this Agreement or contained
in any other writing to be furnished to Buyer in connection with the
transactions contemplated hereby and (b) such representations and warranties
shall not be affected or deemed waived by reason of the fact that Buyer knew or
should have known that any of the same is or might be inaccurate in any respect.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

                      Buyer hereby represents and warrants to Seller that:

                      5.01      Incorporation and Power. Buyer is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Minnesota, with the requisite corporate power and authority to enter
into this Agreement and perform its obligations hereunder.

                      5.02      Execution, Delivery; Valid and Binding
Agreement. The execution, delivery and performance of this Agreement and the
Related Agreements by Buyer and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
requisite corporate action, and no other corporate proceedings on its part are
necessary to authorize the execution, delivery or performance of this Agreement
and the Related Agreements. This Agreement and the Related Agreements have been
duly executed and delivered by Buyer and, assuming that this Agreement and the
Related Agreements are the valid and binding agreements of Seller, constitute
the valid and binding obligations of Buyer, enforceable in accordance with their
terms, except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies.

24

--------------------------------------------------------------------------------



                      5.03      Authority, No Breach. Buyer has the requisite
corporate power and authority to execute and deliver this Agreement and each of
the Related Agreements and to perform its obligations hereunder and thereunder.
The execution, delivery and performance of this Agreement and the Related
Agreements by Buyer and the consummation by Buyer of the transactions
contemplated hereby and thereby do not conflict with or result in any breach of
any of the provisions of, constitute a default under, result in a violation of,
result in the creation of a right of termination or acceleration or any lien,
security interest, charge or encumbrance upon any assets of Buyer, or require
any authorization, consent, approval, exemption or other action by or notice to
any court or other governmental body, under the provisions of the Certificate of
Incorporation or Bylaws of Buyer or any indenture, mortgage, lease, loan
agreement or other agreement or instrument by which Buyer or its assets are
bound or affected, or any law, statute, rule or regulation or order, judgment or
decree to which Buyer or its assets is subject.

                      5.04      Governmental Authorities; Consents. Buyer is not
required to submit any notice, report or other filing with any governmental
authority in connection with the execution or delivery by it of this Agreement
or the consummation of the transactions contemplated hereby. No consent,
approval or authorization of any governmental or regulatory authority or any
other Person is required to be obtained by Buyer in connection with its
execution, delivery and performance of this Agreement or the transactions
contemplated hereby.

                      5.05      Brokerage. No third party shall be entitled to
receive any brokerage commissions, finder’s fees, fees for financial advisory
services or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Buyer.

                      5.06      Investigation by Seller. Notwithstanding
anything to the contrary in this Agreement, (a) no investigation by Seller shall
affect the representations and warranties of Buyer under this Agreement or
contained in any other writing to be furnished to Seller in connection with the
transactions contemplated hereby and (b) such representations and warranties
shall not be affected or deemed waived by reason of the fact that Seller knew or
should have known that any of the same is or might be inaccurate in any respect.

ARTICLE VI

COVENANTS OF SELLER

                      The covenants and agreements of Seller set forth in this
Article VI shall be joint and several.

                      6.01      Conduct Relating to the Assets.

 

 

 

                         (a)      In connection with the Assets other than the
Raw Materials Inventory, Seller agrees that, from the date hereof until the
Initial Closing Date, without the prior written consent of Buyer:

25

--------------------------------------------------------------------------------




 



 

                          (i)      Seller shall not take any action with respect
to such Assets except on an arm’s-length basis and in accordance with all
applicable laws, rules and regulations and the past custom and practice of
Seller with respect to the Assets or the Product Line;

 

 

 

                          (ii)     Seller shall manage Inventory levels in the
ordinary course of business and in accordance with the past custom and practice
of Seller with respect to the Assets or the Product Line;

 

 

 

                          (iii)    Seller shall not, directly or
indirectly, sell, pledge, dispose of or encumber any of the Assets;

 

 

 

                          (iv)    Seller will not enter into any contract
relating to the Assets that would have been an Assigned Contract if such
contract had been in effect on the date of this Agreement;

 

 

 

                          (v)      Seller shall not cancel or terminate its
current insurance policies covering the Assets, or cause any of the coverage
thereunder to lapse, unless simultaneously with such termination, cancellation
or lapse, replacement policies providing coverage equal to or greater than the
coverage under the canceled, terminated or lapsed policies are in full force and
effect; and

 

 

 

                          (vi)    Seller shall: (A) use all reasonable efforts
to preserve intact the Assets; (B) not intentionally take any action which would
render, or which reasonably may be expected to render, any representation or
warranty made by it in this Agreement with respect to Seller, the Assets or the
Product Line untrue at the Initial Closing; and (C) notify Buyer of any
emergency or other change in the normal course of the business and of any
governmental or third party complaints, investigations or hearings (or
communications indicating that the same may be contemplated) relating to the
Assets or the Product Line.


 

 

 

                         (b)      In connection with the Raw Materials
Inventory, Seller agrees that, from the date hereof until the Final Closing
Date, without the prior written consent of Buyer:


 

 

 

                          (i)      Seller shall not take any action with respect
to the Raw Materials Inventory except on an arm’s-length basis and in accordance
with all applicable laws, rules and regulations and in accordance with the terms
and conditions of the Supply Agreement;

 

 

 

                          (ii)     Seller shall manage the Raw Materials
Inventory levels in accordance with the terms and conditions of the Supply
Agreement;

 

 

 

                          (iii)    Seller shall not, directly or
indirectly, sell, pledge, dispose of or encumber any of the Raw Materials
Inventory;

26

--------------------------------------------------------------------------------




 

 

 

                          (iv)     Seller will not enter into any contract
relating to the Raw Materials Inventory that would have been an Assigned
Contract if such contract had been in effect on the date of this Agreement;

 

 

 

                          (v)      Seller shall not cancel or terminate its
current insurance policies covering the Raw Materials Inventory, or cause any of
the coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies providing coverage equal to or
greater than the coverage under the canceled, terminated or lapsed policies are
in full force and effect; and

 

 

 

                          (vi)     Seller shall: (A) use all reasonable efforts
to preserve intact the Raw Materials Inventory until used in production and
manufacturing; (B) not intentionally take any action which would render, or
which reasonably may be expected to render, any representation or warranty made
by it in this Agreement with respect to the Raw Materials Inventory untrue at
the Final Closing; and (C) notify Buyer of any emergency or other change in the
normal course of the business and of any governmental or third party complaints,
investigations or hearings (or communications indicating that the same may be
contemplated) relating to the Raw Materials Inventory.

                    6.02      Consents, Approvals, Filings. As promptly as
practicable after the execution of this Agreement, Seller agrees that it shall
diligently and in good faith assist Buyer, using commercially reasonable
efforts, in obtaining or making, as applicable, all consents, approvals, filings
and submissions required from or to any third parties, regulatory or judicial
bodies, or under any laws or regulations applicable to the Assets for the
consummation of or in connection with the transactions contemplated hereby that
have not been obtained prior to the Closing and that are listed on Schedule
6.02, and Seller shall provide any notices required to be delivered to the FDA
regarding the transfer of the 510k registrations listed on Schedule 1.01(h).
Seller will coordinate and cooperate with Buyer in exchanging such information,
will not make any such filing without providing to Buyer a final copy thereof
for its review and consent at least two full business days in advance of the
proposed filing and will provide such reasonable assistance as Buyer may request
in connection with all of the foregoing.

                    6.03      No Negotiations, etc. From and after the date of
this Agreement until the Final Closing, Seller shall not, directly or
indirectly, through any officer, director, agent or otherwise, solicit, initiate
or encourage submission of any proposal or offer from any Person (including any
of its or their officers or employees) relating to any liquidation, license,
acquisition, purchase or other transfer of any of the Raw Materials Inventory,
any transfer of any interest of Seller in the Product Line or any Asset, or any
sale of the equity interests of Seller, or other similar transaction or business
combination involving Seller, the Assets or the Product Line (each, a “Competing
Transaction”) or participate in any negotiations or discussions regarding a
Competing Transaction, or furnish to any other Person any information, or
otherwise cooperate in any way, with respect to a possible Competing Transaction
or assist or participate in, facilitate or encourage, any effort or attempt by
any other Person to do or seek a possible Competing Transaction. Seller shall
promptly notify Buyer if any proposal or offer, or any inquiry from or contact
with any Person with respect to a possible Competing Transaction is made and
shall

27

--------------------------------------------------------------------------------



promptly provide Buyer with such information regarding such proposal, offer,
inquiry or contact as Buyer may request.

                      6.04      Updates of Seller Disclosure Schedule. From and
after the date of the Initial Closing Date until the Final Closing Date, Seller
shall promptly notify Buyer by written update to the Seller Disclosure Schedule
(a) if any representation or warranty made by Seller in this Agreement with
respect to the Raw Materials Inventory or the Manufacturing Assets was when
made, or has subsequently become, untrue in any material respect, (b) of the
occurrence or non-occurrence of any event, the occurrence or non-occurrence of
which may cause any condition to the obligations of any party hereto to effect
the transactions contemplated by this Agreement on the Final Closing Date not to
be satisfied or (c) of the failure of Seller to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by Seller
pursuant to this Agreement which would be likely to result in any condition to
the obligations of any party hereto to effect the transactions contemplated
hereby on the Final Closing Date not to be satisfied. The delivery of any notice
pursuant to this Section 6.04 shall not cure any breach of any representation or
warranty requiring disclosure of such matter prior to the date of this Agreement
or otherwise limit or affect the rights of, or the remedies available to, Buyer.

                      6.05      Use of Name. Except as may be expressly
permitted pursuant to the terms of the Supply Agreement, Seller agrees not to
use any mark transferred to Buyer under Section 1.01(a)(ii) after the Initial
Closing Date.

                      6.06      Conditions. Seller take all commercially
reasonable actions necessary or desirable to cause the conditions set forth in
Section 8.01 to be satisfied and to consummate the transactions contemplated
herein as soon as reasonably possible after the satisfaction thereof and in any
event prior to the applicable Closing Date.

                      6.07      Tax Matters. All Taxes imposed in connection
with the transfer and sale of the Assets shall be borne by Seller, provided that
Buyer shall be responsible for any use taxes in connection with its use of the
Assets after the applicable Closing.

                      6.08      Protection of Trade Secrets, Know-How and Other
Confidential Information. Except as permitted or directed by Buyer, Seller shall
not, and shall use its best efforts to cause Seller’s employees and affiliates
to not, divulge, furnish or make accessible to anyone or use in any way any
confidential or proprietary knowledge or information relating to the Product
Line or the Assets that is required to be transferred to Buyer hereunder,
whether developed by Seller or by others, concerning any trade secrets,
confidential or secret designs, processes, formulae, products or future
products, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect for any of the Assets, any customer
or supplier lists relating to the Assets, any confidential or secret development
or research work relating to the Assets, any clinical research, data, or
information, or any other confidential information or secret aspects of the
Assets. Seller acknowledges that the above-described knowledge or information
constitutes a unique and valuable asset of the Assets, and that any disclosure
or other use of such knowledge or information by Seller would be wrongful and
would cause irreparable harm to Buyer. Seller will refrain from any acts or
omissions that would reduce the value of such knowledge or information to Buyer.

28

--------------------------------------------------------------------------------



                      6.09      Noncompetition.

 

 

 

                        (a)      For two (2) years after the Final Closing Date
(the “Restricted Period”), Seller shall not, and shall cause its affiliates not
to, directly or indirectly engage in, and shall use its best efforts to ensure
that none of its officers, employees or directors directly or indirectly engage
in, any Competitive Business (as defined below), whether in existence now or at
any time in the future, in any manner or capacity (e.g., as an advisor,
principal, agent, partner, officer, director, stockholder, consultant, member of
any association or otherwise). A “Competitive Business” shall mean any business
or venture that researches, designs, develops, creates, markets, distributes, or
licenses or sells accessories, devices, systems, software, products, or services
that provide, offer or manufacture, or seek to provide, offer or manufacture,
snare or retrieval products that are the same or similar in any material respect
to those offered by Seller as part of the Product Line or that are deemed to be
“products of the Product Line” for purposes of Section 2.04(b)(i)(A). The
services provided by Seller to Buyer under the Supply Agreement shall not be
considered a Competitive Business for purposes of this Section 6.09.

 

 

 

                        (b)      Seller shall not, directly or indirectly,
assist or encourage any other Person in carrying out, directly or indirectly,
any activity that would be prohibited by the above provisions of Sections 6.09
or Section 6.10 if such activity were carried out by Seller, either directly or
indirectly. In particular, Seller agrees not to, directly or indirectly, induce
any employee of Seller or Buyer to carry out, directly or indirectly, any such
activity.

 

 

 

                        (c)      Seller agrees that the restrictions and
agreements contained in Sections 6.09 or 6.10 are reasonable and necessary to
protect the legitimate interests of Buyer and that any violation of
Sections 6.09 or 6.10 will cause substantial and irreparable harm to Buyer that
would not be quantifiable and for which no adequate remedy would exist at law
and accordingly injunctive relief shall be available for any violation of
Sections 6.09 or 6.10.

 

 

 

                        (d)      If the duration or extent of the restrictions
provided for in Sections 6.09 or 6.10 are in excess of what is valid and
enforceable under applicable law, then such provisions shall be construed to
cover only the greatest duration or activities that are valid and enforceable.
Seller acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law. The parties intend these
provisions to be deemed to be a series of separate covenants, one for each and
every state of the United States of America, and each and every political
subdivision of each and every country outside the United States of America where
these provisions is intended to be in effect.

 

 

 

                        (e)      Ownership, as a passive investment, in the
aggregate of less than 1% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded on any
nationally recognized over-the-counter market shall not constitute a breach of
Section 6.09(a).

29

--------------------------------------------------------------------------------



                    6.10     Agreement Not to Solicit. During the Restricted
Period, Seller shall not (i) directly or indirectly attempt to hire away any
then-current employee of Buyer or any of its affiliates or to persuade any such
employee to leave employment with Buyer or any of its affiliates or (ii)
directly or indirectly solicit, divert, or take away, or attempt to solicit,
divert or take away, the business of any Person with whom Buyer or the Product
Line has established or is actively seeking to establish a business or customer
relationship.

                    6.11     Cooperation and Exchange of Information.

 

 

 

                      (a)     Buyer shall have the right for a period of seven
years following the Final Closing Date to have reasonable access to review such
books, records and accounts, including financial and tax information,
correspondence, production records, and other records of Seller relating to the
Product Line, the Assets and Assumed Liabilities for the limited purposes of
complying with its obligations under applicable laws and regulations, including
financial reporting obligations, in all cases to the extent such books, records
and accounts have not been destroyed in accordance with Seller’s document
retention policy. Except in accordance with Seller’s document retention policy,
Seller shall not destroy any such books, records or accounts retained by it
without first providing Buyer with the opportunity to obtain or copy such books,
records, or accounts. For a period of two years following the Initial Closing
Date, Seller shall provide Buyer with such cooperation and information as Buyer
reasonably may request of Seller pursuant to this Section 6.11, including but
not limited to making its employees available on a mutually convenient basis to
provide explanation of any documents or information provided hereunder;
provided, however, that in the event any such request will exceed one hour,
Buyer and Seller shall agree on an appropriate hourly fee before Seller is
required to comply with such request as set forth herein.

 

 

 

                      (b)     Seller shall have the right for a period of seven
years following the Final Closing Date to have reasonable access to review such
books and records of Seller constituting Assets transferred to Buyer pursuant to
this Agreement, for the limited purposes of comply with its obligations under
applicable laws and regulations, including financial reporting obligations, in
all cases to the extent such books, records and accounts have not been destroyed
in accordance with Buyer’s document retention policies in effect from time to
time. Except in accordance with Buyer’s document retention policies in effect
from time to time, Buyer shall not destroy any such books or records retained by
it without first providing Seller with the opportunity to obtain or copy such
books and records. For a period of two years following the Initial Closing Date,
Buyer shall provide Seller with such cooperation and information as Seller
reasonably may request of Buyer pursuant to this Section 6.11.

 

 

 

                      (c)     Promptly upon request by Buyer made at any time
during the seven-year period following the Final Closing Date, Seller shall
authorize the release to Buyer of all files pertaining to the Assets or Assumed
Liabilities held by any federal, state, county or local authorities, agencies or
instrumentalities.

 

 

 

                      (d)     To induce Buyer to enter into this Agreement and
consummate the transactions provided for herein, Seller agrees that following
the Initial Closing and until

30

--------------------------------------------------------------------------------




 

 

 

the Manufacturing Transfer has occurred, Seller shall cause each member of its
senior management and engineering staff, including without limitation Maureen
Finlayson and Rich DeMello, to make themselves available by telephone during
normal business hours to consult with Buyer’s employees regarding the Product
Line, the Assets, and clinical performance of the products in the Product Line,
for no additional compensation from Buyer.

                    6.12     Insurance Coverage. From and after the Initial
Closing Date and for three years thereafter, Seller shall have and maintain in
effect, at Seller’s sole cost, the following insurance relating to Seller’s past
operation of the Product Line: Commercial General Liability Insurance and
Products Liability Insurance for each occurrence of bodily injury and property
damage, in an amount of not less than $2,000,000 for each such policy.

                    6.13     Restrictions on Seller Dissolution. Seller shall
not liquidate, dissolve, or otherwise cease to exist prior to the expiration of
any warranty applicable to work performed by Seller under the Assigned Contract.

                    6.14     Design and Manufacture of New Product. Seller, at
its sole cost and expense, shall use its commercially reasonable best efforts to
(a) complete the design of a new low-profile handle for the QUATTRO Elite Snare
in accordance with applicable laws and regulations and the specifications
described in Schedule 6.14 hereto, and (b) transfer the manufacturing of such
new handle to Buyer on or before December 31, 2010.

                    6.15     Manufacturing Transfer. In connection with the
Manufacturing Transfer, Seller shall, at its own expense, provide to Buyer and
its employees the training and documentation described on Schedule 6.15 hereto
with respect to the products of the Product Line transferred to Buyer between
the Initial Closing Date and the date of completion of the Manufacturing
Transfer.

ARTICLE VII

COVENANTS OF BUYER

                    7.01     Regulatory Filings. As promptly as practicable
after the execution of this Agreement, Buyer shall make or cause to be made all
filings and submissions under any laws or regulations applicable to Buyer for
the consummation of the transactions contemplated herein. Buyer will coordinate
and cooperate with Seller in exchanging such information, will not make any such
filing without providing to Seller a final copy thereof for its review and
consent at least two full business days in advance of the proposed filing and
will provide such reasonable assistance as Seller may request in connection with
all of the foregoing.

                    7.02     Conditions. Buyer shall take all commercially
reasonable actions necessary or desirable to cause the conditions set forth in
Section 8.02 to be satisfied and to consummate the transactions contemplated
herein as soon as reasonably possible after the satisfaction thereof and in any
event prior to the applicable Closing Date.

31

--------------------------------------------------------------------------------



ARTICLE VIII

CONDITIONS TO CLOSING

                    8.01     Conditions to Buyer’s Obligations.

                      (a)   The obligation of Buyer to consummate the
transactions contemplated by this Agreement is subject to the satisfaction of
the following conditions on or before the Initial Closing Date:

 

 

 

                    (i)     The representations and warranties set forth in
Article IV hereof that are not subject to materiality or Material Adverse Effect
qualifications shall be true and correct in all material respects at and as of
the Initial Closing Date as though then made and as though the Initial Closing
Date had been substituted for the date of this Agreement throughout such
representations and warranties, except that any such representation or warranty
made as of a specified date (other than the date hereof) shall only need to have
been true and correct on and as of such date, and the representations and
warranties set forth in Article IV hereof that are subject to materiality or
Material Adverse Effect qualifications shall be true and correct in all respects
at and as of the Initial Closing Date as though then made and as though the
Initial Closing Date had been substituted for the date of this Agreement
throughout such representations and warranties, except that any such
representation or warranty made as of a specified date (other than the date
hereof) shall only need to have been true and correct on and as of such date;

 

 

 

                    (ii)    Seller shall have performed all of the covenants and
agreements required to be performed and complied with by it in all material
respects under this Agreement prior to the Initial Closing Date;

 

 

 

                    (iii)   The parties shall have obtained, or applied for,
each consent and approval necessary as listed on Schedule 6.02, at no cost to
Buyer, in order that the transactions contemplated herein not constitute a
breach or violation of, or result in a right of termination or acceleration of,
or creation of any encumbrance on any of the Assets pursuant to the provisions
of, any Assigned Contract, agreement, arrangement or undertaking of or affecting
Seller or any license, franchise or permit of or affecting Seller;

 

 

 

                    (iv)    All governmental filings, authorizations and
approvals as listed on Schedule 6.02 will have been duly made, applied for or
waived;

 

 

 

                    (v)     Buyer will have received evidence satisfactory to it
that there is not threatened, instituted or pending any action or proceeding,
before any court or governmental authority or agency, domestic or foreign, (i)
challenging or seeking to make illegal, or to delay or otherwise directly or
indirectly restrain or prohibit, the consummation of the transactions
contemplated hereby or seeking to obtain material damages in connection with
such transactions, (ii) seeking to

32

--------------------------------------------------------------------------------




 

 

 

invalidate or render unenforceable any material provision of this Agreement or
the Related Agreements or (iii) otherwise relating to and materially adversely
affecting the transactions contemplated hereby;

 

 

 

                    (vi)     There shall be no fact or circumstance existing as
of the date of this Agreement which has not been disclosed to Buyer as of the
Initial Closing Date regarding the Assets or the Assumed Liabilities, which is,
individually or in the aggregate with other such facts and circumstances,
materially adverse to the value of the Assets, as determined by Buyer in its
reasonable discretion;

 

 

 

                    (vii)    The transactions contemplated by this Agreement and
the Related Agreements will have been approved by Buyer’s Board of Directors;

 

 

 

                    (viii)   Buyer shall be satisfied in its sole discretion
with its operational, intellectual property, and legal due diligence with
respect to the Assets;

 

 

 

                    (ix)     Buyer shall have all releases as necessary to
release all liens, claims, encumbrances and security interests in the Assets,
except for security interests and other liens relating to liabilities to be
assumed by Buyer pursuant to Section 1.03;

 

 

 

                    (x)      Buyer shall have entered into the Supply Agreement
with Seller in the form attached hereto as Exhibit C;

 

 

 

                    (xi)     Each of Maureen Finlayson and Rich DeMello shall
have entered into a Noncompetition Agreement with Buyer in the form attached
hereto as Exhibit D; and

 

 

 

                    (xii)    Seller shall have delivered to Buyer all of the
following with respect to the Initial Closing Assets:


 

 

 

 

(A)

the executed Bill of Sale and such other executed instruments of conveyance,
transfer, assignment and delivery as Buyer shall have reasonably requested
pursuant to Section 3.02 hereof;

 

 

 

 

(B)

a copy of the Assignment and Assumption Agreement, including, but not limited
to, assignment of the Assigned Contract, the Permits and certain Intellectual
Property Assets, executed by Seller;

 

 

 

 

(C)

a certificate of an appropriate officers of Seller substantially in the forms
set forth in Exhibit E hereto, dated the Initial Closing Date, (i) stating that
the conditions precedent set forth in subsection

33

--------------------------------------------------------------------------------




 

 

 

 

 

(a)(i), (a)(ii) and (a)(v) above have been satisfied; (ii) setting forth and
certifying the text of the resolutions adopted by the board of directors of
Seller authorizing the execution, delivery, and performance of this Agreement
and the Related Agreements; (iii) setting forth and certifying the text of the
resolutions adopted by the stockholders or members, as appropriate, of Seller
approving the sale of the Assets (if required); and (iv) setting forth and
certifying as to the incumbency of the officers of each Seller authorized to
execute and deliver this Agreement and the Related Agreements;

 

 

 

 

(D)

certificates dated as of a recent date as to the good standing of each Seller,
executed by the appropriate officials of the jurisdiction of organization or
formation of each Seller;

 

 

 

 

(E)

copies of the third party and governmental consents and approvals referred to in
subsections (c) and (d) above;

 

 

 

 

(F)

assignment, in the form(s) set forth in Exhibit F, of certain Intellectual
Property Assets, duly executed by Seller, together with other agreements,
instruments, certificates and other documents necessary or appropriate, in the
opinion of Buyer’s counsel, to assign all of Seller’s rights and interests in
and to such Intellectual Property to Buyer;

 

 

 

 

(G)

the Finished Goods Inventory, all documents or other tangible materials
described in Section 1.01(a)(viii), the Equipment (other than the Equipment that
is necessary to manufacture the products required by Seller under the Supply
Agreement), a copy of the Assigned Contract, and copies of the Permits;

 

 

 

 

(H)

the Customer List; and

 

 

 

 

(I)

such other certificates, documents and instruments as Buyer reasonably requests
related to the transactions contemplated hereby.

                    (b)     The obligation of Buyer to consummate the
transactions contemplated by this Agreement to be consummated on the Final
Closing Date is subject to the satisfaction of the following conditions on or
before the Final Closing Date:

34

--------------------------------------------------------------------------------



                    (i)     The representations and warranties set forth in
Article IV that are not subject to materiality or Material Adverse Effect
qualifications, as the same relate to the Raw Materials Inventory, shall be true
and correct in all material respects at and as of the Final Closing Date as
though then made and as though the Final Closing Date had been substituted for
the date of this Agreement throughout such representations and warranties,
except that any such representation or warranty made as of a specified date
(other than the date hereof) shall only need to have been true and correct on
and as of such date, and the representations and warranties set forth in Article
IV that are subject to materiality or Material Adverse Effect qualifications, as
the same relate to the Assets to be transferred to Buyer on the Final Closing
Date, shall be true and correct in all respects at and as of the Final Closing
Date as though then made and as though the Final Closing Date had been
substituted for the date of this Agreement throughout such representations and
warranties, except that any such representation or warranty made as of a
specified date (other than the date hereof) shall only need to have been true
and correct on and as of such date;

                    (ii)    Seller shall have performed all of the covenants and
agreements required to be performed and complied with by it in all material
respects under this Agreement prior to the Final Closing Date;

                    (iii)   The Manufacturing Transfer shall have occurred in
accordance with Section 2.02(h) and Schedule 2.02(h);

                    (iv)   Buyer will have received evidence satisfactory to it
that there is not threatened, instituted or pending any action or proceeding,
before any court or governmental authority or agency, domestic or foreign, (i)
challenging or seeking to make illegal, or to delay or otherwise directly or
indirectly restrain or prohibit, the consummation of the transactions
contemplated hereby on the Final Closing Date or seeking to obtain material
damages in connection with such transactions, (ii) seeking to invalidate or
render unenforceable any material provision of this Agreement or the Related
Agreements relating to the transactions to be consummated on the Final Closing
Date or (iii) otherwise relating to and materially adversely affecting the
transactions contemplated hereby on the Final Closing Date;

                    (v)     No Person will have asserted or threatened that such
Person is the owner of, or has the right to acquire or to obtain ownership of,
any of the Raw Materials Inventory or is entitled to all or any portion of the
Purchase Price with respect thereto;

                    (vi)    No Material Adverse Effect with respect to the Raw
Materials Inventory shall have occurred;

                    (vii)   Seller shall have complied with the covenants set
forth in Section 6.14; and

35

--------------------------------------------------------------------------------



                    (viii)  Seller shall have delivered to Buyer all of the
following with respect to the Raw Materials Inventory:

 

 

 

 

(A)

an executed Bill of Sale and such other executed instruments of conveyance,
transfer, assignment and delivery as Buyer shall have reasonably requested
pursuant to Section 3.02 hereof, provided that Buyer shall request any such
additional instrument no later than three business days prior to the Final
Closing Date;

 

 

 

 

(B)

a certificate of an appropriate officer of Seller substantially in the form set
forth in Exhibit E hereto, dated the Final Closing Date, (i) stating that the
conditions precedent set forth in subsection (b) above have been satisfied; and

 

 

 

 

(C)

the Raw Materials Inventory.

                    8.02     Conditions to Seller’s Obligations.

                      (a)   The obligations of Seller to consummate the
transactions contemplated by this Agreement are subject to the satisfaction of
the following conditions on or before the Initial Closing Date:

 

 

 

                    (i)       The representations and warranties set forth in
Article V hereof that are not subject to materiality or material adverse effect
qualifications shall be true and correct in all material respects at and as of
the Initial Closing as though then made and as though the Initial Closing Date
had been substituted for the date of this Agreement throughout such
representations and warranties, except that any such representation or warranty
made as of a specified date (other than the date hereof) shall only need to have
been true and correct on and as of such date, and the representations and
warranties set forth in Article V hereof that are subject to materiality or
material adverse effect qualifications shall be true and correct in all respects
at and as of the Initial Closing as though then made and as though the Initial
Closing Date had been substituted for the date of this Agreement throughout such
representations and warranties, except that any such representation or warranty
made as of a specified date (other than the date hereof) shall only need to have
been true and correct on and as of such date;

 

 

 

                    (ii)      Buyer shall have performed all of the covenants
and agreements required to be performed by it under this Agreement in all
material respects prior to the Initial Closing;

 

 

 

                    (iii)     All governmental filings, authorizations and
approvals that are required for the consummation of the transactions
contemplated hereby shall have been duly made, applied for or waived;

36

--------------------------------------------------------------------------------




 

 

 

                    (iv)     Buyer shall have entered into the Supply Agreement
with Seller in the form attached hereto as Exhibit C; and

 

 

 

                    (v)      Buyer shall have delivered to Seller all of the
following:


 

 

 

 

(A)

a wire transfer or bank draft in immediately available funds representing the
Closing Payment;

 

 

 

 

(B)

a copy of the Assignment and Assumption Agreement, executed by Buyer;

 

 

 

 

(C)

a certificate of an appropriate officer of Buyer substantially in the form set
forth as Exhibit G hereto, dated the Initial Closing Date, stating that the
conditions precedent set forth in subsections (a)(i) and (a)(ii) above have been
satisfied and setting forth and certifying the text of the resolutions adopted
by the board of directors of Buyer authorizing the execution, delivery, and
performance of this Agreement; and

 

 

 

 

(D)

such other certificates, documents and instruments as Seller or its counsel may
reasonably request related to the transactions contemplated hereby.

                    (b)     The obligations of Seller to consummate the
transactions contemplated by this Agreement are subject to the satisfaction of
the following conditions on or before the Final Closing Date:

 

 

 

                    (i)      The representations and warranties set forth in
Article V hereof that are not subject to materiality or material adverse effect
qualifications shall be true and correct in all material respects at and as of
the Final Closing as though then made and as though the Final Closing Date had
been substituted for the date of this Agreement throughout such representations
and warranties, except that any such representation or warranty made as of a
specified date (other than the date hereof) shall only need to have been true
and correct on and as of such date, and the representations and warranties set
forth in Article V hereof that are subject to materiality or material adverse
effect qualifications shall be true and correct in all respects at and as of the
Final Closing as though then made and as though the Final Closing Date had been
substituted for the date of this Agreement throughout such representations and
warranties, except that any such representation or warranty made as of a
specified date (other than the date hereof) shall only need to have been true
and correct on and as of such date;

 

 

 

                    (ii)     Buyer shall have performed all of the covenants and
agreements required to be performed by it under this Agreement in all material
respects prior to the Final Closing; and

37

--------------------------------------------------------------------------------




 

 

 

                    (iii)   Buyer shall have delivered to Seller a certificate
of an appropriate officer of Buyer substantially in the form set forth as
Exhibit G hereto, dated the Final Closing Date, stating that the conditions
precedent set forth in subsections (i) and (ii) above have been satisfied.

ARTICLE IX

SURVIVAL; INDEMNIFICATION

                    9.01     Reliance and Survival of Representations and
Warranties. Notwithstanding any investigation made by or on behalf of the
parties hereto or the results of any such investigation, and notwithstanding the
participation of the parties in each Closing, each party shall be deemed to have
relied on the representations, warranties and covenants of the other parties,
and the representations and warranties contained in Article IV and Article V,
and the indemnification obligations of Buyer and Seller with respect thereto,
shall survive each Closing for a period of 18 months, except for (a) the
representations and warranties contained in Section 4.11 (Tax Matters), which
shall survive each Closing for the applicable statute of limitation period, (b)
the representations and warranties contained in Section 4.14 (Intellectual
Property Rights) and 4.16 (Regulatory Compliance), which shall survive each
Closing for a period of five years, and (c) the representations and warranties
contained in Sections 4.01 (Incorporation; Power and Authority), 4.02
(Execution, Delivery; Valid and Binding Agreement), 4.08 (Title to Assets), 4.22
(Brokerage) and 5.05 (Brokerage), which shall survive indefinitely.
Notwithstanding the foregoing, any representation or warranty, and the
indemnification obligations with respect thereto, that would otherwise terminate
in accordance with this Section 9.01 shall continue to survive, if notice of a
claim shall have been timely given under Section 9.04 on or prior to such
termination date, until such claim has been satisfied or otherwise resolved as
provided in this Article IX.

                    9.02     Indemnification by Seller. Subject to the
limitations of Sections 9.01 and 9.05, Seller shall, jointly and severally,
indemnify in full, defend and hold harmless Buyer, its respective officers,
directors, employees, agents and shareholders (collectively, the “Buyer
Indemnified Parties”) against any loss, Liability, deficiency, damage, expense
or cost (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), whether or not involving a third-party Claim (as defined in Section
9.04(a)) prior to the expiration of the indemnification obligation of Seller
hereunder, which the Buyer Indemnified Parties may suffer, sustain or become
subject to, as a result of any of the following:

 

 

 

                    (a)     any breach of or inaccuracy in any of the
representations and warranties of Seller contained in this Agreement, the Supply
Agreement, or any certificate delivered by or on behalf of Seller pursuant to
this Agreement or the Supply Agreement (determined without giving effect to any
update to the Seller Disclosure Schedule);

 

 

 

                    (b)     any breach of, or failure to perform, any agreement
or covenant of Seller contained in this Agreement or the Supply Agreement;

38

--------------------------------------------------------------------------------




 

 

 

                    (c)     any Claim or threatened Claim against Buyer
Indemnified Parties that arises in connection with the actions or inactions of
Seller with respect to the Assets or Assumed Liabilities prior to the applicable
Closing Date;

 

 

 

                    (d)     any former or present employees, officers and/or
managers of, consultants to, or independent contractors to, Seller holding any
rights in or to the Intellectual Property; or

 

 

 

                    (e)     any Excluded Liability, including any product
liability Claims relating to the Assets and/or sales and Business, or components
thereof, prior to the applicable Closing Date.

 

 

                    9.03     Indemnification by Buyer. Subject to the
limitations of Sections 9.01 and 9.05, Buyer agrees to indemnify in full, defend
and hold harmless Seller, its respective officers, managers, employees, agents
and shareholders (collectively, the “Seller Indemnified Parties”) against any
Losses, whether or not involving a third-party Claim incurred prior to the
expiration of the indemnification obligations of Buyer hereunder, which Seller
may suffer, sustain or become subject to as a result of any of the following:

 

 

 

                    (a)     any breach of or inaccuracy in any of the
representations and warranties of Buyer contained in the Buyer Documents or in
any certificate delivered by or on behalf of Buyer pursuant to this Agreement;

 

 

 

                    (b)     any breach of, or failure to perform, any agreement
or covenant of Buyer contained in the Buyer Documents; or

 

 

 

                    (c)     except to the extent that Seller agrees to indemnify
Buyer under Section 9.02, any Claim or threatened Claim against any Seller
Indemnified Party that arises solely in connection with the actions or inactions
of Buyer with respect to the Assets or Assumed Liabilities after the Closing
Date.

 

 

                    9.04     Method of Asserting Claims. As used herein, an
“Indemnified Party” shall refer to a Buyer Indemnified Party or Seller
Indemnified Party, as applicable, and the “Indemnifying Party” shall refer to
the party or parties hereto obligated to indemnify such Indemnified Party.

 

 

 

                    (a)     In the event that any of the Indemnified Parties is
made a defendant in or party to any action or proceeding, judicial or
administrative, instituted by any third party for the Liability or the costs or
expenses of which are Losses (any such third party action or proceeding being
referred to as a “Claim”), then such Indemnified Party shall give the
Indemnifying Party prompt notice thereof. The failure to give such notice shall
not affect any Indemnified Party’s ability to seek reimbursement unless such
failure has materially and adversely affected the Indemnifying Party’s ability
to defend successfully a Claim. The Indemnifying Party shall be entitled to
contest and defend such Claim; provided, that the Indemnifying Party diligently
contests and defends such Claim. Notice of the intention so to contest and
defend shall be given by the Indemnifying Party to the Indemnified Party within
fifteen (15) business days after the Indemnified Party’s notice of such Claim
(but, in any event, at least five (5) business

39

--------------------------------------------------------------------------------




 

 

 

days prior to the date that an answer to such Claim is due to be filed). Such
contest and defense shall be conducted by reputable attorneys retained by the
Indemnifying Party. If the Indemnifying Party fails to give such notice or
assume such defense, then the Indemnified Party shall be entitled to undertake
such defense and its reasonable costs and expenses (including, without
limitation, attorney fees and expenses) shall be included in the Loss to be
indemnified by the Indemnifying Party. If the Indemnifying Party elects to
contest and defend a Claim, the Indemnified Party shall be entitled at any time,
at its own cost and expense (which expense shall not constitute a Loss unless
the Indemnified Party reasonably determines that the Indemnifying Party is not
adequately representing or, because of a conflict of interest, may not
adequately represent, any interests of the Indemnified Parties, and only to the
extent that such expenses are reasonable), to participate in such contest and
defense and to be represented by attorneys of its or their own choosing. If the
Indemnified Party elects to participate in such defense, the Indemnified Party
will cooperate with the Indemnifying Party in the conduct of such defense.
Neither the Indemnified Party nor the Indemnifying Party may concede, settle or
compromise any Claim without the consent of the other party, which consents will
not be unreasonably withheld or delayed. Notwithstanding the foregoing, if (i) a
Claim seeks equitable relief or (ii) the subject matter of a Claim relates to
the ongoing business of any of the Indemnified Parties, which Claim, if decided
against any of the Indemnified Parties, would materially adversely affect the
ongoing business or reputation of any of the Indemnified Parties, then, in each
such case, the Indemnified Parties alone shall be entitled to contest, defend
and settle such Claim in the first instance and, if the Indemnified Parties do
not contest, defend or settle such Claim, the Indemnifying Party shall then have
the right to contest and defend (but not settle) such Claim.

 

 

 

                    (b)     In the event any Indemnified Party should have a
claim for indemnification against any Indemnifying Party (whether such claim
does not involve a Claim or involves a settled or resolved Claim which the
Indemnifying Party has not defended for any reason, or a Claim from which an
Indemnified Party has suffered Losses by reason of the Indemnifying Party’s
failure to adequately represent a Indemnified Party’s interests or otherwise to
indemnify the Indemnified Party), the Indemnified Party shall deliver a notice
of such claim to the Indemnifying Party, setting forth in reasonable detail the
identity, nature and estimated amount of Losses (if reasonably determinable)
related to such claim or claims, with reasonable promptness and in all events
prior to the expiration of the Indemnifying Party’s indemnification obligation
hereunder. If the Indemnifying Party notifies the Indemnified Party that it does
not dispute the claim described in such notice or fails to notify the
Indemnified Party within 20 days after delivery of such notice by the
Indemnified Party whether the Indemnifying Party disputes the claim described in
such notice, the Loss in the amount specified in the Indemnified Party’s notice
will be conclusively deemed a Liability of the Indemnifying Party and the
Indemnifying Party shall pay the amount of such Loss to the Indemnified Party on
demand. If the Indemnifying Party has timely disputed its Liability with respect
to such claim, the Indemnifying Party and the Indemnified Party will proceed in
good faith to negotiate a resolution of such dispute for a period of at least 30
days before submission of such claim to a court pursuant to Article XI.

40

--------------------------------------------------------------------------------




 

 

                    9.05     Limitations on Indemnification.

 

 

 

                    (a)     After the Initial Closing, the rights set forth in
this Article IX shall be each party’s sole and exclusive remedies against the
other parties hereto for breaches of or inaccuracies in representations and
warranties or breaches of covenants contained in this Agreement and the Related
Documents. Notwithstanding the foregoing, nothing herein shall (i) prevent any
Indemnified Party from bringing an action based upon allegations of fraud with
respect to any party in connection with this Agreement and the Related Documents
or (ii) prohibit any party from seeking specific performance or injunctive
relief against any other party of any covenant hereunder. In the event an action
based upon allegations of fraud with respect to any party in connection with
this Agreement and the Related Documents is brought, the prevailing party’s
attorneys’ fees and costs shall be paid by the nonprevailing party.

 

 

 

                    (b)     Any indemnification payable under this Article IX
shall be, to the extent permitted by law, an adjustment to the Purchase Price.
In addition, the parties shall make appropriate adjustments for any tax benefits
or costs actually realized, any insurance benefits actually realized by the
Indemnified Party and any resultant increase in insurance premiums of the
Indemnified Party in determining Losses for purposes of this Article IX.

 

 

 

                    (c)     Seller will indemnify in full, defend and hold
harmless Buyer Indemnified Parties against any Losses pursuant to Section
9.02(a) only if the aggregate amount of all Losses for which the Buyer
Indemnified Parties would be entitled to indemnification under Section 9.02(a)
exceeds $50,000 (the “Basket”), in which case Seller shall be liable to the
Buyer Indemnified Parties hereby for the aggregate amount of all such Losses
(and not just the Losses in excess of the Basket); provided, however, that the
limitations set forth in this Section 9.05(c) shall not apply to (i) breaches of
the representations and warranties contained in Sections 4.01 (Incorporation;
Power and Authority), 4.02 (Execution, Delivery; Valid and Binding Agreement),
4.08 (Title to Assets) or 4.11 (Tax Matters), or (ii) Losses by reason of any
claims brought on the basis of fraud or willful misconduct.

 

 

 

                    (d)     Buyer will indemnify in full, defend and hold
harmless Seller Indemnified Parties against any Losses pursuant to Section
9.03(a) only if the aggregate amount of all Losses for which the Seller
Indemnified Parties would be entitled to indemnification under Section 9.03(a)
exceeds the Basket, in which case Buyer shall be liable to the Seller
Indemnified Parties hereby for the aggregate amount of all such Losses (and not
just the Losses in excess of the Basket); provided, however, that the
limitations set forth in this Section 9.05(d) shall not apply to Losses by
reason of any claims brought on the basis of fraud or willful misconduct.

 

 

 

                    (e)     Seller’s, on the one hand, and Buyer’s, on the other
hand, aggregate indemnification obligations pursuant to Section 9.02(a) and
Section 9.03(a), respectively, for claims for Losses shall be limited to
$1,650,000; provided, however, that the limitations set forth in this first
sentence of this Section 9.05(e) shall not apply to (i) breaches of the
representations and warranties contained in Sections 4.01 (Incorporation;

41

--------------------------------------------------------------------------------




 

 

 

Power and Authority), 4.02 (Execution, Delivery; Valid and Binding Agreement),
4.08 (Title to Assets), 4.11 (Tax Matters) or 4.14 (Intellectual Property), or
(ii) Losses by reason of any claims brought on the basis of fraud or willful
misconduct. Seller’s aggregate indemnification obligations for all claims for
Losses pursuant to Section 9.02(a), including claims relating to breaches of the
representations and warranties contained in Section 4.14 (Intellectual Property)
but excluding (i) claims relating to breaches of the representations and
warranties contained in Sections 4.01 (Incorporation; Power and Authority), 4.02
(Execution, Delivery; Valid and Binding Agreement), 4.08 (Title to Assets) or
4.11 (Tax Matters), and (ii) Losses by reason of any claims brought on the basis
of fraud or willful misconduct, shall be limited to the Purchase Price
(excluding the value of the Assumed Liabilities to be assumed by Buyer pursuant
to Section 1.03).

 

 

 

                      (f)     Notwithstanding anything to the contrary contained
herein, no Indemnifying Party shall be liable to or otherwise responsible to any
Indemnified Party for punitive damages that arise out of or relate to this
Agreement or the performance or breach thereof or any Liability excluded or
assumed hereunder; provided, however, that the exclusion of punitive damages
shall not apply to the extent that such damages are found by a court of
competent jurisdiction to be liabilities of such Indemnified Party pursuant to
any Claim which results in a Loss to such Indemnified Party.

                    9.06       Materiality. Notwithstanding any provision in
this Agreement to the contrary, the Indemnifying Party’s obligation to indemnify
the Indemnified Party in connection with a breach of any representation,
warranty, covenant or other agreement included in this Agreement or any of the
Closing Agreements, and the amount of Losses to be indemnified, shall be
determined without regard to any “materiality” (or correlative meanings) or
“Material Adverse Effect” qualifications, provisions or exceptions set forth in
such representation, warranty, covenant or other agreement, each of which shall
be deemed to be given for the purposes of this Article IX as though there were
no such qualifications, provisions or exceptions.

ARTICLE X

MISCELLANEOUS

                    10.01     Press Releases and Announcements. The parties
agree that Buyer may issue a press release or make any other public announcement
related to this Agreement or the transactions contemplated hereby without prior
written approval of Seller. Buyer agrees to consult with Seller prior to making
such press release or announcement.

                    10.02     Confidentiality Relating to Agreement. Seller
shall not disclose this Agreement or the Related Agreements without the prior
written consent of Buyer, provided, however, that Seller may disclose this
Agreement and the Related Agreements to its legal, accounting and tax advisors
or if required by Seller pursuant to applicable laws.

                    10.03     Expenses. Except as otherwise expressly provided
for herein, Seller and Buyer will pay all of their own expenses (including
attorneys’, accountants’ and investment bankers’ fees) incurred in connection
with the negotiation of this Agreement and the Related

42

--------------------------------------------------------------------------------



Agreements, the performance of their respective obligations hereunder and
thereunder, and the consummation of the transactions contemplated by this
Agreement and the Related Agreements (whether consummated or not).

                    10.04     Further Assurances. On and after the Closing Date,
Seller will take all appropriate action and execute any documents, instruments
or conveyances of any kind that may be reasonably requested by Buyer to carry
out any of the provisions of this Agreement.

                    10.05     Schedules. The Seller Disclosure Schedule contains
a series of Schedules corresponding to the sections contained in this Agreement.
Nothing in the Seller Disclosure Schedule is deemed adequate to disclose an
exception to a representation or warranty made in this Agreement unless the
Seller Disclosure Schedule identifies in the corresponding Schedule the
exception with particularity and describes the relevant facts in adequate
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item is not deemed adequate to
disclose an exception to a representation or warranty unless the representation
or warranty relates solely to the existence of the document or other item
itself. The Schedules in the Seller Disclosure Schedule relate only to the
representations and warranties in the section and subsection of this Agreement
to which they correspond and not to any other representation or warranty in this
Agreement; provided that an exception disclosed in a particular Schedule shall
be deemed to be disclosed with respect to each other Schedule of the Seller
Disclosure Schedule to which it relates so long as such exception is reasonably
cross-referenced in each such other Schedule or described with sufficient
particularity and detail that it is readily apparent that the exception applies
to another Schedule of the Seller Disclosure Schedule

                    10.06     Amendment and Waiver. This Agreement may not be
amended, a provision of this Agreement or any default, misrepresentation or
breach of warranty or agreement under this Agreement may not be waived, and a
consent may not be rendered, except in a writing executed by the party against
which such action is sought to be enforced. Neither the failure nor any delay by
any party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. In addition, no course of dealing between or among
any party will be deemed effective to modify or amend any part of this Agreement
or any rights or obligations of any party under or by reason of this Agreement.
The rights and remedies of the parties to this Agreement are cumulative and not
alternative.

                    10.07     Notices. All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given when
personally delivered (with written confirmation of receipt), when received if
sent by a nationally recognized overnight courier service (receipt requested),
five (5) business days after being mailed by first class U.S. mail, return
receipt requested, or when receipt is acknowledged by an affirmative act of the
party receiving notice, if sent by facsimile, telecopy or other electronic
transmission device (provided that such an acknowledgement does not include an
acknowledgement generated automatically by a facsimile or telecopy machine or
other electronic transmission device). Notices, demands and

43

--------------------------------------------------------------------------------



communications to Buyer and Seller will, unless another address is specified in
writing, be sent to the address indicated below:

 

 

 

Notices to Buyer:

with a copy to:

 

 

 

 

Vascular Solutions, Inc.

Dorsey & Whitney LLP

 

6464 Sycamore Court

50 South Sixth Street, Suite 1500

 

Minneapolis, Minnesota 55441

Minneapolis, Minnesota 55402

 

Attention: Chief Executive Officer

Attention: Timothy S. Hearn, Esq.

 

Facsimile No: (763) 656-4250

Facsimile: (612) 340-2868

 

 

 

Notices to Seller:

with a copy to:

 

 

 

 

c/o Radius Medical Technologies Inc.

Nixon Peabody LLP

 

15 Craig Road

100 Summer Street

 

Acton, Massachusetts 01720

Boston, Massachusetts

 

Attention: Maureen Finlayson

Attention: Jonathan Karis, Esq.

 

Facsimile No: (978) 263-4465

Facsimile: (866) 375-3459

                    10.08     Binding Effect; Assignment. This Agreement and all
of the provisions hereof will be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, except
that neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned by either party hereto, other than to an affiliate of
Buyer, without the prior written consent of the other parties hereto.

                    10.09     Severability. Subject to Section 6.09(d), whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

                    10.10     Complete Agreement. This Agreement, the Related
Agreements, the Exhibits and Schedules hereto and thereto, the Seller Disclosure
Schedule and the other documents referred to herein contain the complete
agreement between the parties and supersede any prior understandings, agreements
or representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way. Without limiting the generality
of the foregoing, the representations and warranties of the Seller and the Buyer
made herein are the sole and exclusive representations and warranties made by
the parties to each other in connection with the transactions contemplated
hereby.

                    10.11     Counterparts. This Agreement may be executed in
one or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same instrument. A facsimile signature will be considered an
original signature.

44

--------------------------------------------------------------------------------



                    10.12     Governing law. The internal law, without regard to
conflicts of laws principles, of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this
Agreement and the performance of the obligations imposed by this Agreement.

                    10.13     Jurisdiction. Each of the parties submits to the
exclusive jurisdiction of any state or federal court sitting in Wilmington,
Delaware, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court. Each party also agrees not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court. Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect to any
such action or proceeding. The parties agree that either or both of them may
file a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the parties irrevocably to waive any
objections to venue or to convenience of forum.

                    10.14     Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 11.14.

                    10.15     Specific Performance. Each of the parties
acknowledges and agrees that the subject matter of this Agreement, including the
Assets and Product Line of Seller, is unique, that the other parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached, and
that the remedies at law would not be adequate to compensate such other parties
not in default or in breach. Accordingly, each of the parties agrees that the
other parties will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions of this Agreement in addition to any
other remedy to which they may be entitled, at law or in equity (without any
requirement that Buyer provide any bond or other security). The parties waive
any defense that a remedy at law is adequate and any requirement to post bond or
provide similar security in connection with actions instituted for injunctive
relief or specific performance of this Agreement.

[Remainder of page intentionally left blank]

45

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have executed this
Asset Purchase Agreement as of the day and year first above written.

 

 

 

VASCULAR SOLUTIONS, INC.

 

 

 

/s/ James Hennen

 

By:   James Hennen, Chief Financial Officer

 

 

 

RADIUS MEDICAL TECHNOLOGIES, INC.

 

 

 

/s/ Maureen Finlayson

 

By:   Maureen A. Finlayson

 

  Its:   President and Chief Executive Officer

 

 

 

RADIUS MEDICAL, LLC

 

 

 

/s/ Maureen Finlayson

 

By:   Maureen A. Finlayson

 

  Its:   President and Manager


--------------------------------------------------------------------------------